Exhibit 10.1

 

 

LOAN AND SECURITY AGREEMENT

 

by and between

 

OVERSTOCK.COM, INC.

 

as Borrower,

 

and

 

WELLS FARGO RETAIL FINANCE, LLC

 

as Lender

 

Dated as of December 12, 2005

 

 

--------------------------------------------------------------------------------


 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”), is entered into as of
December 12, 2005, by and between WELLS FARGO RETAIL FINANCE, LLC, a Delaware
limited liability company with offices at One Boston Place - 19th Floor, Boston,
Massachusetts 02109 (“Lender”), and OVERSTOCK.COM, INC., a Delaware corporation
(“Borrower”).

 

The parties agree as follows:

 

1.             DEFINITIONS AND CONSTRUCTION.

 

1.1          Definitions.  As used in this Agreement, the following terms shall
have the following definitions:

 

“Account” means an “account” (as such term is defined in Article 9 of the Code).

 

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a General Intangible.

 

“ACH Transactions” means any cash management or related services (including the
Automated Clearing House processing of electronic fund transfers through the
direct Federal Reserve Fedline system) provided by a Bank Product Provider for
the account of Borrower or its Subsidiaries.

 

“Additional Documents” has the meaning set forth in Section 4.4(c).

 

“Advances” has the meaning set forth in Section 2.1(a).

 

“Affiliate” means, as applied to any Person, any other Person who, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person.  For purposes of this definition,
“control” means the possession, directly or indirectly through one or more
intermediaries, of the power to direct the management and policies of a Person,
whether through the ownership of Stock, by contract, or otherwise; provided,
however, that, for purposes of the definition of Eligible Accounts and
Section 7.13 hereof:  (a) any Person which owns directly or indirectly 10% or
more of the Stock having ordinary voting power for the election of directors or
other members of the governing body of a Person or 10% or more of the
partnership or other ownership interests of a Person (other than as a limited
partner of such Person) shall be deemed an Affiliate of such Person, (b) each
director (or comparable manager) of a Person shall be deemed to be an Affiliate
of such Person, and (c) each partnership or joint venture in which a Person is a
partner or joint venturer shall be deemed an Affiliate of such Person.

 

--------------------------------------------------------------------------------


 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Applicable Prepayment Premium” has the meaning set forth in the Fee Letter.

 

“Assignee” has the meaning set forth in Section 14.1(a).

 

“Authorized Person” means any officer or employee of Borrower.

 

“Availability” means, as of any date of determination, the amount that Borrower
is entitled to borrow as Advances hereunder (after giving effect to all then
outstanding Obligations (other than Bank Product Obligations) and all sublimits
and reserves then applicable hereunder).

 

“Average Excess Availability”: means, for the applicable quarter, the aggregate
of the amount of Excess Availability on each day in such quarter, divided by the
number of days in such quarter.

 

“Bank Product” means any financial accommodation extended to Borrower or its
Subsidiaries by a Bank Product Provider (other than pursuant to this Agreement)
including:  (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) purchase cards, (e) ACH Transactions, (f) cash management, including
controlled disbursement, accounts or services, or (g) transactions under Hedge
Agreements.

 

“Bank Product Agreements” means those agreements entered into from time to time
by Borrower or its Subsidiaries with a Bank Product Provider in connection with
the obtaining of any of the Bank Products.

 

“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by Borrower or its
Subsidiaries to any Bank Product Provider pursuant to or evidenced by the Bank
Product Agreements and irrespective of whether for the payment of money, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, and including all such amounts that Borrower or its
Subsidiaries are obligated to reimburse to Lender as a result of Lender
purchasing participations from, or executing indemnities or reimbursement
obligations to, a Bank Product Provider with respect to the Bank Products
provided by such Bank Product Provider to Borrower or its Subsidiaries.

 

“Bank Product Provider” means Wells Fargo or any of its Affiliates.

 

“Bank Product Reserve” means, as of any date of determination, the lesser of
(a) $250,000.00, and (b) the amount of reserves that Lender has established
(based upon the Bank Product Providers’ reasonable determination of the credit
exposure of Borrower and its Subsidiaries in respect of Bank Products) in
respect of Bank Products then provided or outstanding.

 

2

--------------------------------------------------------------------------------


 

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

 

“Base LIBOR Rate” means the rate per annum, determined by Lender in accordance
with its customary procedures, and utilizing such electronic or other quotation
sources as it considers appropriate (rounded upwards, if necessary, to the next
1/100%), to be the rate at which Dollar deposits (for delivery on the first day
of the requested Interest Period) are offered to major banks in the London
interbank market two (2) Business Days prior to the commencement of the
requested Interest Period, for a term and in an amount comparable to the
Interest Period and the amount of the LIBOR Rate Loan requested (whether as an
initial LIBOR Rate Loan or as a continuation of a LIBOR Rate Loan or as a
conversion of a Base Rate Loan to a LIBOR Rate Loan) by Borrower in accordance
with this Agreement, which determination shall be conclusive in the absence of
manifest error.

 

“Base Rate” means, the rate of interest announced, from time to time, within
Wells Fargo at its principal office in San Francisco as its “prime rate”, with
the understanding that the “prime rate” is one of Wells Fargo’s base rates (not
necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate.

 

“Base Rate Loan” means the portion of the Advances that bears interest at a rate
determined by reference to the Base Rate.

 

“Base Rate Margin” means zero percent (0.00%).

 

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which Borrower or any Subsidiary or ERISA Affiliate of Borrower has
been an “employer” (as defined in Section 3(5) of ERISA) within the past six
(6) years.

 

“Board of Directors” means the board of directors (or comparable managers) of
Borrower or any committee thereof duly authorized to act on behalf of the board
of directors (or comparable managers).

 

“Books” means all of Borrower’s and its Subsidiaries’ now owned or hereafter
acquired books and records (including all of their Records indicating,
summarizing, or evidencing their assets (including the Collateral) or
liabilities, all of Borrower’s and its Subsidiaries’ Records relating to their
business operations or financial condition, and all of their goods or General
Intangibles related to such information).

 

“Borrower” has the meaning set forth in the preamble to this Agreement.

 

“Borrower Collateral” means “all assets” of the Borrower, as provided in the
Code, including without limitation, all of Borrower’s now owned or hereafter
acquired right, title, and interest in and to each of the following:

 

3

--------------------------------------------------------------------------------


 

(a)           all of its Accounts,

 

(b)           all of its Books,

 

(c)           all of its commercial tort claims described on Schedule 5.7(d),

 

(d)           all of its Deposit Accounts,

 

(e)           all of its Equipment,

 

(f)            all of its General Intangibles,

 

(g)           all of its Inventory,

 

(h)           all of its Investment Property (including all of its securities
and Securities Accounts),

 

(i)            all of its Negotiable Collateral,

 

(j)            all of its Supporting Obligations,

 

(k)           all money or other assets of Borrower that now or hereafter come
into the possession, custody, or control of the Lender, and

 

(l)            the proceeds and products, whether tangible or intangible, of any
of the foregoing, including proceeds of insurance covering any or all of the
foregoing, and any and all Accounts, Books, Deposit Accounts, Equipment, General
Intangibles, Inventory, Investment Property, Negotiable Collateral, Real
Property, Supporting Obligations, money, or other tangible or intangible
property resulting from the sale, exchange, collection, or other disposition of
any of the foregoing, or any portion thereof or interest therein, and the
proceeds thereof.

 

“Borrower Intellectual Property Right” means all of Borrower’s or any Subsidiary
of Borrower’s right, title and interest in any Intellectual Property Right
owned, used or held for use by Borrower or any Subsidiary of Borrower, and any
license agreement granting Borrower or any Subsidiary of Borrower the right to
use any Intellectual Property Right.

 

“Borrowing” means a borrowing hereunder consisting of Advances.

 

“Borrowing Base” means, as of any date of determination, the result of:

 

(a)           Eighty-five percent (85%) of Eligible Credit Card Receivables;
plus

 

(b)           As applicable, either: (i) at all times other than the Seasonal
Period, Sixty-five percent (65%) of the Cost of Eligible Inventory, but in no
event greater than Eighty-five percent (85%) of the Net Liquidation Value of
Eligible Inventory, or (ii) during

 

4

--------------------------------------------------------------------------------


 

the Seasonal Period, Seventy percent (70%) of the Cost of Eligible Inventory,
but in no event greater than Ninety percent (90%) of the Net Liquidation Value
of Eligible Inventory; minus

 

(c)           the sum of (i) the Bank Product Reserve, (ii) the Permanent
Reserve, and (iii) the aggregate amount of reserves, if any, established by
Lender under Section 2.1(b).

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the Commonwealth of
Masachusetts, except that, if a determination of a Business Day shall relate to
a LIBOR Rate Loan, the term “Business Day” also shall exclude any day on which
banks are closed for dealings in Dollar deposits in the London interbank market.

 

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed.

 

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

 

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

 

“Cash Equivalents” means, as of any date of determination, (a) marketable direct
obligations issued by, or unconditionally guaranteed by, the United States or
issued by any agency thereof and backed by the full faith and credit of the
United States, in each case maturing within one (1) year from the date of
acquisition thereof, (b) marketable direct obligations issued by any state of
the United States or any political subdivision of any such state or any public
instrumentality thereof maturing within one (1) year from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either Standard & Poor’s Rating Group (“S&P”) or
Moody’s Investor Service, Inc. (“Moody’s”), (c) commercial paper maturing no
more than 270 days from the date of creation thereof and, at the time of
acquisition, having a rating of at least A-1 from S&P or at least P-1 from
Moody’s, (d) certificates of deposit or bankers’ acceptances maturing within one
(1) year from the date of acquisition thereof issued by any bank organized under
the laws of the United States or any state thereof having at the date of
acquisition thereof combined capital and surplus of not less than $250,000,000,
(e)  Deposit Accounts maintained with (i) any bank that satisfies the criteria
described in clause (d) above, or (ii) any other bank organized under the laws
of the United States or any state thereof so long as the amount maintained with
any such other bank is less than or equal to $100,000 and is insured by the
Federal Deposit Insurance Corporation, (f) Investments in money market funds
substantially all of whose assets are invested in the types of assets described
in clauses (a) through (e) above.

 

“Cash Management Account” has the meaning set forth in Section 2.7(a).

 

5

--------------------------------------------------------------------------------


 

“Cash Management Agreements” means those certain cash management agreements, in
form and substance satisfactory to Lender, each of which is among Borrower or
one of its Subsidiaries, Lender, and one of the Cash Management Banks.

 

“Cash Management Bank” has the meaning set forth in Section 2.7(a).

 

“Cash Sweep Instruction” has the meaning set forth in Section 2.7(b).

 

“Change of Control” means that (a) Permitted Holders fail to own and control,
directly or indirectly, 25% or more, of the Stock of Borrower having the right
to vote for the election of members of the Board of Directors, (b) any “person”
or “group” (within the meaning of Sections 13(d) and 14(d) of the Exchange Act),
other than Permitted Holders, becomes the beneficial owner (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of 40%, or more, of
the Stock of Borrower having the right to vote for the election of members of
the Board of Directors, or (c) a majority of the members of the Board of
Directors do not constitute Continuing Directors.

 

“Closing Date” means the date of the making of the initial Advance (or other
extension of credit) hereunder or the date on which Lender sends Borrower a
written notice that each of the conditions precedent set forth in Section 3.1
either have been satisfied or have been waived.

 

“Closing Date Business Plan” means the set of Projections of Borrower from the
Closing Date through Fiscal 2006, on a month-by-month basis, in form and
substance (including as to scope and underlying assumptions) satisfactory to
Lender.

 

“Code” means the Massachusetts Uniform Commercial Code, as in effect from time
to time; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, priority, or
remedies with respect to Lender’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the Commonwealth of Massachusetts, the term “Code” shall mean the Uniform
Commercial Code as enacted and in effect in such other jurisdiction solely for
purposes of the provisions thereof relating to such attachment, perfection,
priority, or remedies.

 

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by Borrower or its Subsidiaries in or upon which a
Lien is granted under any of the Loan Documents.

 

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Borrower’s or its Subsidiaries’ Books, Equipment, or Inventory, in each case,
in form and substance satisfactory to Lender.

 

6

--------------------------------------------------------------------------------


 

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds,
and tax refunds).

 

“Commercial Tort Claim Assignment” has the meaning set forth in Section 4.4(b).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 delivered by the chief financial officer of Borrower to Lender.

 

“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Borrower on the Closing Date, and (b) any
individual who becomes a member of the Board of Directors after the Closing Date
if such individual was appointed or nominated for election to the Board of
Directors by a majority of the Continuing Directors, but excluding any such
individual originally proposed for election in opposition to the Board of
Directors in office at the Closing Date in an actual or threatened election
contest relating to the election of the directors (or comparable managers) of
Borrower and whose initial assumption of office resulted from such contest or
the settlement thereof.

 

“Control Agreement” means a control agreement, in form and substance
satisfactory to Lender, executed and delivered by Borrower or one of its
Subsidiaries, Lender, and the applicable securities intermediary (with respect
to a Securities Account) or bank (with respect to a Deposit Account).

 

“Cost”:  The lower of (a) or (b), where:

 

(a)           is the calculated cost of purchases, based upon the Borrower’s
accounting practices as in effect on the date on which this Agreement was
executed and as thereafter modified with the consent of the Lender, which
consent shall not be unreasonably withheld, as such calculated cost is
determined from: invoices received by the Borrower; the Borrower’s purchase
journal; or the Borrower’s stock ledger.

 

(b)           is the cost equivalent of the lowest ticketed or promoted price at
which the subject Inventory is offered to the public, after all mark-downs
(whether or not such price is then reflected on the Borrower’s accounting
system), which cost equivalent is determined in accordance with the FIFO method
of accounting, reflecting the Borrower’s historic business practices.

 

(“Cost” does not include inventory capitalization costs or other non-purchase
price charges (such as freight) used in the Borrowers’ calculation of cost of
goods sold).

 

“Customer Credit Liabilities”:  Gift certificates, customer deposits,
merchandise credits, layaway obligations, frequent shopping programs, and
similar liabilities of the Borrower to its retail customers and prospective
customers.

 

7

--------------------------------------------------------------------------------


 

“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.

 

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

 

“Deposit Account” means any “deposit account” (as such term is defined in
Article 9 of the Code).

 

“Designated Account” means the Deposit Account of Borrower identified on
Schedule D-1.

 

“Designated Account Bank” has the meaning ascribed thereto on
Schedule D-1.

 

“Disbursement Letter” means an instructional letter executed and delivered by
Borrower to Lender regarding the extensions of credit to be made on the Closing
Date, the form and substance of which is satisfactory to Lender.

 

“Dollars” or “$” means United States dollars.

 

“Eligible Credit Card Receivables”:  Under Five (5) Business Day accounts due on
a non recourse basis from major credit card processors (which, if due on account
of a private label credit card program, are deemed in the Lender’s reasonable
discretion to be eligible).

 

“Eligible Inventory” means Inventory consisting of finished goods held for sale
in the ordinary course of Borrower’s business, that complies with each of the
representations and warranties respecting Eligible Inventory made in the Loan
Documents, and that is not excluded as ineligible by virtue of one or more of
the excluding criteria set forth below; provided, however, that such criteria
may be revised from time to time by Lender in Lender’s Permitted Discretion to
address the results of any audit or appraisal performed by Lender from time to
time after the Closing Date.  In determining the amount to be so included,
Inventory shall be valued at the lower of cost or market on a basis consistent
with Borrower’s historical accounting practices.  An item of Inventory shall not
be included in Eligible Inventory if:

 

(a)           Borrower does not have good, valid, and marketable title thereto,

 

(b)           it is not located at one of the locations in the continental
United States set forth on Schedule E-1 (or in-transit from one such location to
another such location),

 

(c)           it is located on real property leased by Borrower or in a contract
warehouse, in each case, unless it is subject to a Collateral Access Agreement
executed by the lessor or warehouseman, as the case may be, and unless it is
segregated or otherwise separately identifiable from goods of others, if any,
stored on the premises,

 

8

--------------------------------------------------------------------------------


 

(d)           it is not subject to a valid and perfected first priority Lender’s
Lien,

 

(e)           it consists of goods returned or rejected by Borrower’s customers
as to which Borrower has not made a determination of whether such goods are
either saleable and to be returned to its inventory or defective, or

 

(f)            it consists of goods that are obsolete, restrictive or custom
items, work-in-process, raw materials, or goods that constitute spare parts,
packaging and shipping materials, supplies used or consumed in Borrower’s
business, bill and hold goods, defective goods, or Inventory acquired on
consignment;

 

provided, however, that no Inventory shall be excluded from Eligible Inventory
solely on the basis that it consists of refurbished goods.

 

“Eligible Transferee” means (a) a commercial bank organized under the laws of
the United States, or any state thereof, and having total assets in excess of
$250,000,000, (b) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets in excess of $250,000,000, provided that such bank is acting through a
branch or agency located in the United States, (c) a finance company, insurance
company, or other financial institution or fund that is engaged in making,
purchasing, or otherwise investing in commercial loans in the ordinary course of
its business and having (together with its Affiliates) total assets in excess of
$250,000,000, (d) any Affiliate (other than individuals) of Lender, (e) so long
as no Event of Default has occurred and is continuing, any other Person approved
by Borrower (which approval of Borrower shall not be unreasonably withheld,
delayed, or conditioned), and (f) during the continuation of an Event of
Default, any other Person approved by Lender.

 

“Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other communication from any Governmental
Authority, or any third party involving violations of Environmental Laws or
releases of Hazardous Materials from (a) any assets, properties, or businesses
of Borrower, its Subsidiaries, or any of their predecessors in interest,
(b) from adjoining properties or businesses, or (c) from or onto any facilities
which received Hazardous Materials generated by Borrower, its Subsidiaries, or
any of their predecessors in interest.

 

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on
Borrower or its Subsidiaries, relating to the environment, the effect of the
environment on employee health, or Hazardous Materials, including the
Comprehensive Environmental Response Compensation and Liability Act, 42 USC
§ 9601 et seq.; the Resource Conservation and Recovery Act, 42 USC § 6901 et
seq.; the Federal Water

 

9

--------------------------------------------------------------------------------


 

Pollution Control Act, 33 USC § 1251 et seq.; the Toxic Substances Control Act,
15 USC § 2601 et seq.; the Clean Air Act, 42 USC § 7401 et seq.; the Safe
Drinking Water Act, 42 USC § 3803 et seq.; the Oil Pollution Act of 1990, 33 USC
§ 2701 et seq.; the Emergency Planning and the Community Right-to-Know Act of
1986, 42 USC § 11001 et seq.; the Hazardous Material Transportation Act, 49 USC
§ 1801 et seq.; and the Occupational Safety and Health Act, 29 USC §651 et seq.
(to the extent it regulates occupational exposure to Hazardous Materials); any
state and local or foreign counterparts or equivalents, in each case as amended
from time to time.

 

“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, losses, damages, punitive damages, consequential damages, treble
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.

 

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

 

“Equipment” means “equipment” (as such term is defined in Article 9 of the Code)
and includes machinery, machine tools, motors, furniture, furnishings, fixtures,
vehicles (including motor vehicles), computer hardware, tools, parts, and goods
(other than consumer goods, farm products, or Inventory), wherever located,
including all attachments, accessories, accessions, replacements, substitutions,
additions, and improvements to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

 

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of Borrower or its
Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of Borrower or its Subsidiaries under IRC Section 414(c), (c) solely
for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which Borrower or any of its Subsidiaries is a member under IRC Section 414(m),
or (d) solely for purposes of Section 302 of ERISA and Section 412 of the IRC,
any Person subject to ERISA that is a party to an arrangement with Borrower or
any of its Subsidiaries and whose employees are aggregated with the employees of
Borrower or its Subsidiaries under IRC Section 414(o).

 

“Event of Default” has the meaning set forth in Section 8.

 

“Excess Availability” means as of any date of determination, the excess, if any,
of (a) Availability over (b) the sum of (i) all then held checks (other than
held checks

 

10

--------------------------------------------------------------------------------


 

drawn to pay accounts which are not more than Thirty (30) days beyond stated
credit terms); (ii) accounts payable which are more than Sixty (60) days beyond
credit terms; and (iii) overdrafts.

 

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

 

“Family Member” means, with respect to any individual, any other individual
having a relationship by blood (to the second degree of consanguinity),
marriage, or adoption to such individual.

 

“Family Trusts” means, with respect to any individual, trusts or other estate
planning vehicles established for the benefit of such individual or Family
Members of such individual and in respect of which such individual serves as
trustee or in a similar capacity.

 

“Fee Letter” means that certain fee letter, dated as of even date herewith,
between Borrower and Lender, in form and substance satisfactory to Lender.

 

“FEIN” means Federal Employer Identification Number.

 

“Filing Authorization Letter” means a letter duly executed by Borrower
authorizing Lender to file appropriate financing statements in such office or
offices as may be necessary or, in the opinion of Lender, desirable to perfect
the security interests to be created by the Loan Documents.

 

“Funding Date” means the date on which a Borrowing occurs.

 

“Funding Losses” has the meaning set forth in Section 2.13(b)(ii).

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

 

“General Intangibles” means “general intangibles” (as such term is defined in
Article 9 of the Code), including payment intangibles, contract rights, rights
to payment, rights arising under common law, statutes, or regulations, choses or
things in action, goodwill, patents, trade names, trade secrets, trademarks,
servicemarks, copyrights, blueprints, drawings, purchase orders, customer lists,
monies due or recoverable from pension funds, route lists, rights to payment and
other rights under any royalty or licensing agreements, infringement claims,
computer programs, information contained on computer disks or tapes, software,
literature, reports, catalogs, insurance premium rebates, tax refunds, and tax
refund claims, and any other personal property other than Accounts, Deposit
Accounts, goods, Investment Property, and Negotiable Collateral.

 

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

 

11

--------------------------------------------------------------------------------


 

“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.

 

“Guarantors” means each Subsidiary of Borrower (other than Overstock Mexico, S.
de R.L de C.V.), and “Guarantor” means any one of them.

 

“Guarantor Security Agreement” means one or more security agreements executed
and delivered by each Guarantor in favor of Lender and the Bank Product
Providers, in each case, in form and substance satisfactory to Lender.

 

“Guaranty” means a general continuing guaranty executed and delivered by each
Guarantor in favor of Lender and the Bank Product Providers, in form and
substance satisfactory to Lender.

 

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

 

“Hedge Agreement” means any and all agreements or documents now existing or
hereafter entered into by Borrower or any of its Subsidiaries with Wells Fargo
or any of its Affiliates that provide for an interest rate, credit, commodity or
equity swap, cap, floor, collar, forward foreign exchange transaction, currency
swap, cross currency rate swap, currency option, or any combination of, or
option with respect to, these or similar transactions, for the purpose of
hedging Borrower’s or any of its Subsidiaries’ exposure to fluctuations in
interest or exchange rates, loan, credit exchange, security, or currency
valuations or commodity prices.

 

“Indebtedness” means, as applied to any Person, (a) all obligations for borrowed
money, (b) all obligations evidenced by bonds, debentures, notes, or other
similar instruments and all reimbursement or other obligations in respect of
letters of credit, bankers acceptances, interest rate swaps, hedges,
derivatives, or other financial products, (c) all obligations as a lessee under
Capital Leases, (d) all obligations or liabilities of others secured by a Lien
on any asset of such Person or its Subsidiaries, irrespective of whether such
obligation or liability is assumed, (e) all obligations of such Person to pay
the deferred purchase price of assets (other than trade payables incurred in the
ordinary course of business and repayable in accordance with customary trade
practices), (f) all obligations of such

 

12

--------------------------------------------------------------------------------


 

Person owing under Hedge Agreements, and (g) any obligation guaranteeing or
intended to guarantee (whether directly or indirectly guaranteed, endorsed,
co-made, discounted, or sold with recourse) any obligation of any other Person
that constitutes Indebtedness under any of clauses (a) through (f) above.

 

“Indemnified Liabilities” has the meaning set forth in Section 11.3.

 

“Indemnified Person” has the meaning set forth in Section 11.3.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

 

“Intangible Assets” means, with respect to any Person, that portion of the book
value of all of such Person’s assets that would be treated as intangibles under
GAAP.

 

“Intellectual Property Right” means any copyright, patent, or trademark
(including any registrations or applications for registration of any of the
foregoing), or trade secret including, but not limited to, any such legal rights
included in any schematics, technology, know-how, computer software programs or
applications (in both source code and object code form) or in other tangible or
intangible information or material, and any license to use the foregoing.

 

“Intellectual Property Security Agreement” means an intellectual property
security agreement executed and delivered by Borrower to Lender, the form of
which is satisfactory to Lender.

 

“Intercompany Subordination Agreement” means a subordination agreement executed
and delivered by Borrower and each of its Subsidiaries and Lender, the form and
substance of which is satisfactory to Lender.

 

“Interest Expense” means, for any period, the aggregate of the interest expense
of Borrower and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP.

 

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, 3, or 6 months thereafter; provided, however,
that (a) if any Interest Period would end on a day that is not a Business Day,
such Interest Period shall be extended (subject to clauses (c)-(e) below) to the
next succeeding Business Day, (b) interest shall accrue at the applicable rate
based upon the LIBOR Rate from and including the first day of each Interest
Period to, but excluding, the day on which any Interest Period expires, (c) any
Interest Period that would end on a day that is not a Business Day shall be
extended to the next succeeding

 

13

--------------------------------------------------------------------------------


 

Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (d) with
respect to an Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period), the Interest Period shall
end on the last Business Day of the calendar month that is 1, 2, 3 or 6 months
after the date on which the Interest Period began, as applicable, and
(e) Borrower may not elect an Interest Period which will end after the Maturity
Date.

 

“Interest Rate Adjustment Commencement Date” means the date that is three
(3) months after the Closing Date.

 

“Inventory” means “inventory” (as such term is defined in Article 9 of the
Code).

 

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, or capital contributions (excluding (a) commission, travel, and
similar advances to officers and employees of such Person made in the ordinary
course of business, and (b) bona fide Accounts arising in the ordinary course of
business consistent with past practice), purchases or other acquisitions of
Indebtedness, Stock, or all or substantially all of the assets of such other
Person (or of any division or business line of such other Person), and any other
items that are or would be classified as investments on a balance sheet prepared
in accordance with GAAP.

 

“Investment Property” means “investment property” (as such term is defined in
Article 9 of the Code).

 

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

 

 “L/C” has the meaning set forth in Section 2.12(a).

 

“L/C Disbursement” means a payment made by Lender pursuant to a Letter of
Credit.

 

“L/C Undertaking” has the meaning set forth in Section 2.12(a).

 

“Lender” has the meaning set forth in the preamble to this Agreement.

 

“Lender Expenses” means all reasonable (a) costs or expenses (including taxes,
and insurance premiums) required to be paid by Borrower or its Subsidiaries
under any of the Loan Documents that are paid, advanced, or incurred by Lender,
(b) fees or charges paid or incurred by Lender in connection with Lender’s
transactions with Borrower or its Subsidiaries, including, fees or charges for
photocopying, notarization, couriers and messengers, telecommunication, public
record searches (including tax lien, litigation, and Uniform Commercial Code
searches and including searches with the patent and trademark

 

14

--------------------------------------------------------------------------------


 

office, the copyright office, or the department of motor vehicles), filing,
recording, publication, appraisals (including periodic collateral appraisals or
business valuations to the extent of the fees and charges (and up to the amount
of any limitation) contained in this Agreement), real estate surveys, real
estate title policies and endorsements, and environmental audits, (c) costs and
expenses incurred by Lender in the disbursement of funds to Borrower (by wire
transfer or otherwise), (d) charges paid or incurred by Lender resulting from
the dishonor of checks, (e) costs and expenses paid or incurred by Lender to
correct any default or enforce any provision of the Loan Documents, or in
gaining possession of, maintaining, handling, preserving, storing, shipping,
selling, preparing for sale, or advertising to sell the Collateral, or any
portion thereof, irrespective of whether a sale is consummated, (f) audit fees
and expenses of Lender related to audit examinations of the Books to the extent
of the fees and charges (and up to the amount of any limitation) contained in
this Agreement, (g) costs and expenses of third party claims or any other suit
paid or incurred by Lender in enforcing or defending the Loan Documents or in
connection with the transactions contemplated by the Loan Documents or Lender’s
relationship with Borrower or any of its Subsidiaries, (h) Lender’s costs and
expenses (including attorneys fees) incurred in advising, structuring, drafting,
reviewing, administering, syndicating, or amending the Loan Documents, and
(i) Lender’s costs and expenses (including attorneys, accountants, consultants,
and other advisors fees and expenses) incurred in terminating, enforcing
(including attorneys, accountants, consultants, and other advisors fees and
expenses incurred in connection with a “workout,” a “restructuring,” or an
Insolvency Proceeding concerning Borrower or its Subsidiaries or in exercising
rights or remedies under the Loan Documents), or defending the Loan Documents,
irrespective of whether suit is brought, or in taking any Remedial Action
concerning the Collateral.

 

“Lender-Related Person” means Lender, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

 

“Lender’s Account” means the account identified in Schedule L-1.

 

“Lender’s Liens” means the Liens granted by Borrower and its Subsidiaries to
Lender under this Agreement or the other Loan Documents.

 

 “Letter of Credit” means an L/C or an L/C Undertaking, as the context requires.

 

“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.

 

“LIBOR Deadline” has the meaning set forth in Section 2.13(b)(i).

 

“LIBOR Notice” means a written notice in the form of Exhibit L-1.

 

“LIBOR Option” has the meaning set forth in Section 2.13(a).

 

15

--------------------------------------------------------------------------------


 

“LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan, the rate
per annum determined by Lender (rounded upwards, if necessary, to the next
1/100%) by dividing (a) the Base LIBOR Rate for such Interest Period, by
(b) 100% minus the Reserve Percentage.  The LIBOR Rate shall be adjusted on and
as of the effective day of any change in the Reserve Percentage.

 

“LIBOR Rate Loan” means each portion of an Advance that bears interest at a rate
determined by reference to the LIBOR Rate.

 

“LIBOR Rate Margin” means 1.25%; provided, however, that from and after the
Interest Rate Adjustment Commencement Date, the “LIBOR Rate Margin” shall have
the meaning as set forth in the following table. 

 

If Average Excess Availability is:

 

LIBOR Rate Margin means:

 

 

 

Greater than or equal to $10,000,000

 

1.25%

 

 

 

Greater than or equal to $5,000,000 but less than $10,000,000

 

1.50%

 

 

 

Less than $5,000,000

 

1.75%

 

 “Lien” means any interest in an asset securing an obligation owed to, or a
claim by, any Person other than the owner of the asset, irrespective of whether
(a) such interest is based on the common law, statute, or contract, (b) such
interest is recorded or perfected, and (c) such interest is contingent upon the
occurrence of some future event or events or the existence of some future
circumstance or circumstances.  Without limiting the generality of the
foregoing, the term “Lien” includes the lien or security interest arising from a
mortgage, deed of trust, encumbrance, pledge, hypothecation, assignment, deposit
arrangement, security agreement, conditional sale or trust receipt, or from a
lease, consignment, or bailment for security purposes and also includes
reservations, exceptions, encroachments, easements, rights-of-way, covenants,
conditions, restrictions, leases, and other title exceptions and encumbrances
affecting Real Property.

 

“Loan Account” has the meaning set forth in Section 2.10.

 

“Loan Documents” means this Agreement, the Bank Product Agreements, the Cash
Management Agreements, the Control Agreements, the Intellectual Property
Security Agreement, the Disbursement Letter, the Fee Letter, the Guarantor
Security Agreement, the Guaranty, the Letters of Credit, the Officers’
Certificate, the Securities Pledge Agreements, any note or notes executed by
Borrower in connection with this Agreement and payable to Lender, and any other
agreement entered into, now or in the future, by Borrower and Lender

 

16

--------------------------------------------------------------------------------


 

in connection with this Agreement (including any agreements entered into
pursuant to Section 6.15).

 

“Material Adverse Change” means (a) a material adverse change in the business,
prospects, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of Borrower and its Subsidiaries, taken as a whole,
(b) a material impairment of Borrower’s and its Subsidiaries’ ability to perform
their respective obligations under the Loan Documents to which they are parties
or of Lender’s ability to enforce the Obligations or realize upon the
Collateral, or (c) a material impairment of the enforceability or priority of
the Lender’s Liens with respect to the Collateral as a result of an action or
failure to act on the part of Borrower or its Subsidiaries.

 

“Maturity Date” has the meaning set forth in Section 3.4.

 

“Maximum Revolver Amount” means $40,000,000, unless increased in accordance with
the provisions of Section 2.2.

 

“Moody’s” has the meaning set forth in the definition of Cash Equivalents.

 

“Negotiable Collateral” means letters of credit, letter of credit rights,
instruments, promissory notes, drafts, documents, and chattel paper (including
electronic chattel paper and tangible chattel paper).

 

“Net Liquidation Value” means the net recovery value (liquidation value) of
Inventory expressed as a percentage of the cost of such Inventory, as determined
by the Lender in its reasonable discretion based upon the most recent Inventory
appraisal available to the Lender conducted by an appraiser reasonably
acceptable to the Lender.

 

“Obligations” means (a) all loans, Advances, debts, principal, interest
(including any interest that, but for the commencement of an Insolvency
Proceeding, would have accrued), contingent reimbursement obligations with
respect to outstanding Letters of Credit, premiums, liabilities (including all
amounts charged to Borrower’s Loan Account pursuant hereto), obligations
(including indemnification obligations), fees (including the fees provided for
in the Fee Letter), charges, costs, Lender Expenses (including any fees or
expenses that, but for the commencement of an Insolvency Proceeding, would have
accrued), lease payments, guaranties, covenants, and duties of any kind and
description owing by Borrower to Lender pursuant to or evidenced by the Loan
Documents, or owing to Wells Fargo or to any Affiliate of the Lender or of Wells
Fargo, (including any amounts owed pursuant to the Wells Fargo Bank Amended
Credit Agreement) and irrespective of whether for the payment of money, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, and including all interest not paid when due and all
Lender Expenses that Borrower is required to pay or reimburse by the Loan
Documents, by law, or otherwise, and (b) all Bank Product Obligations.  Any
reference in this Agreement or in the Loan Documents to the Obligations shall
include all extensions, modifications, renewals or alterations thereof, both
prior and subsequent to any Insolvency Proceeding.

 

17

--------------------------------------------------------------------------------


 

“Officers’ Certificate” means the representations and warranties of officers
form submitted by Lender to Borrower, together with Borrower’s completed
responses to the inquiries set forth therein, the form and substance of such
responses to be satisfactory to Lender.

 

“Overadvance” has the meaning set forth in Section 2.5.

 

“Participant” has the meaning set forth in Section 14.1(d).

 

“Permanent Reserve” means a permanent block against Availability in the amount
of $5,000,000.00.

 

 “Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured asset-based lender) business judgment.

 

“Permitted Dispositions” means (a) sales or other dispositions of Equipment that
is substantially worn, damaged, or obsolete in the ordinary course of business,
(b) sales of Inventory to buyers in the ordinary course of business, including
sales of Inventory to businesses and other liquidators in bulk or otherwise in
the ordinary course of Borrower’s Business-to-Business operations consistent
with Borrower’s practices as disclosed to Lender as of the Closing Date, (c) the
use or transfer of money or Cash Equivalents in a manner that is not prohibited
by the terms of this Agreement or the other Loan Documents, and (d) the
licensing, on a non-exclusive basis, of patents, trademarks, copyrights, and
other intellectual property rights in the ordinary course of business.

 

“Permitted Holders” means Patrick Byrne, his Family Members, their respective
heirs, legatees, and Family Trusts, and any Persons owned or controlled by any
of the foregoing who own or control Stock of Borrower.

 

“Permitted Inventory Acquisition” means Borrower’s purchase or acquisition of
(i) all or substantially all of the Inventory of any Person and (ii) any
additional assets of any such Person reasonably necessary, desirable or
convenient in connection with or in order to facilitate Borrower’s purchase or
other acquisition of such Inventory; provided, that the aggregate amount of
consideration paid by Borrower in connection with any such purchase or
acquisition shall not exceed $50,000,000.

 

“Permitted Investments” means (a) Investments in cash and Cash Equivalents,
(b) investments in shorter-term, highly liquid instruments such as government
(including treasury), corporate, asset-backed and auction-rate securities and
other similar shorter -term instruments with maturities generally less than
three years or Investments otherwise permitted by Borrower’s Investment Policy
set forth as Schedule P-1, (c) Investments in negotiable instruments for
collection, (d) advances made in connection with purchases of goods or services
in the ordinary course of business, (e) Investments received in settlement of
amounts due to Borrower or any of its Subsidiaries effected in the ordinary
course of business or owing to Borrower or any of its Subsidiaries as a result
of Insolvency Proceedings involving an Account Debtor or upon the foreclosure or
enforcement of any

 

18

--------------------------------------------------------------------------------


 

Lien in favor of Borrower or its Subsidiaries, (f) Investments in the securities
held by Borrower and pledged to secure Borrower’s obligations under the Wells
Fargo Bank Amended Credit Agreement and Investments made with the proceeds of
such securities, (g) loans to the entity described in Footnote 15 (titled
“Variable Interest Entity”) to the financial statements included in the
Borrower’s Quarterly Report on Form 10-Q for the quarter ended September 30,
2005 of up to $10,000,000, plus an additional amount of up to $3,001,000 that
the Borrower may pay to exercise the Purchase Option described in such Footnote
15, and (h) other Investments not to exceed an aggregate of $20,000,000 in any
calendar year so long as (x) immediately prior to and after giving effect
thereto no Default or Event of Default shall have occurred and be continuing or
will result therefrom and (y) no Triggering Event Date shall have occurred or
will result therefrom.

 

“Permitted Liens” means (a) Liens held by Lender, (b) Liens for unpaid taxes
that either (i) are not yet delinquent, or (ii) do not constitute an Event of
Default hereunder and are the subject of Permitted Protests, (c) Liens set forth
on Schedule P-1A, (d) the interests of lessors under operating leases,
(e) purchase money Liens or the interests of lessors under Capital Leases to the
extent that such Liens or interests secure Permitted Purchase Money Indebtedness
and so long as such Lien attaches only to the asset purchased or acquired and
the proceeds thereof, (f) Liens arising by operation of law in favor of
warehousemen, landlords, carriers, mechanics, materialmen, laborers, or
suppliers, incurred in the ordinary course of business and not in connection
with the borrowing of money, and which Liens either (i) are for sums not yet
delinquent, or (ii) are the subject of Permitted Protests, (g) Liens on amounts
deposited in connection with obtaining worker’s compensation or other
unemployment insurance, (h) Liens on amounts deposited in connection with the
making or entering into of bids, tenders, or leases in the ordinary course of
business and not in connection with the borrowing of money, (i) Liens on amounts
deposited as security for surety or appeal bonds in connection with obtaining
such bonds in the ordinary course of business, (j) Liens resulting from any
judgment or award that is not an Event of Default hereunder, and (k) with
respect to any Real Property, easements, rights of way, and zoning restrictions
that (i) do not materially interfere with or impair the use or operation thereof
and (ii) are not Environmental Liens.

 

“Permitted Protest” means the right of Borrower or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment, provided that (a) a reserve with respect
to such obligation is established on the Books in such amount as is required
under GAAP, (b) any such protest is instituted promptly and prosecuted
diligently by Borrower or any of its Subsidiaries, as applicable, in good faith,
and (c) Lender is satisfied that, while any such protest is pending, there will
be no impairment of the enforceability, validity, or priority of any of the
Lender’s Liens.

 

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred after the Closing Date in an aggregate
amount outstanding at any one time not in excess of $20,000,000.

 

19

--------------------------------------------------------------------------------


 

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

 

“Projections” means Borrower’s forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with Borrower’s historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.

 

“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
20 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.

 

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by Borrower or any of its Subsidiaries and the improvements
thereto.

 

“Real Property Collateral” means the Real Property identified on Schedule R-1
and any Real Property hereafter acquired by Borrower or any of its Subsidiaries.

 

“Record” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.

 

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials authorized by Environmental Laws.

 

“Required Availability” means $5,000,000.00.

 

“Reserve Percentage” means, on any day, for Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”) of Lender, but so long as Lender is not required
or directed under applicable regulations to maintain such reserves, the Reserve
Percentage shall be zero.

 

“Revolver Increase” has the meaning set forth in Section 2.2.

 

20

--------------------------------------------------------------------------------


 

“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Advances, plus (b) the amount of the Letter of Credit
Usage.

 

“Seasonal Period” means August 31 through November 28 each year or such other 90
consecutive day period between August 1 and December 31 determined by Borrower
and communicated to Lender in writing.

 

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

 

“Securities Account” means a “securities account” (as that term is defined in
the Code).

 

“Securities Pledge Agreement” means a securities pledge agreement, in form and
substance satisfactory to Lender, executed and delivered by Borrower or one of
its Subsidiaries to Lender.

 

“Solvent” means, with respect to any Person on a particular date, that such
Person is not insolvent (as such term is defined in the Uniform Fraudulent
Transfer Act), as in effect in the Commonwealth of Massachusetts.

 

“S&P” has the meaning set forth in the definition of Cash Equivalents.

 

“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act), but shall not
include the 3.75% Senior Convertible Notes due 2011 issued by Borrower, as they
may be amended from time to time, or any security issued by Borrower in exchange
for any of such Notes or in connection with any financing of any of the
indebtedness evidenced by any such Notes.

 

 “Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.

 

“Supporting Obligation” means a letter-of-credit right or secondary obligation
that supports the payment or performance of an Account, chattel paper, document,
General Intangible, instrument, or Investment Property.

 

“Taxes” has the meaning set forth in Section 16.5.

 

“Triggering Event Date” means any date upon which Excess Availability shall be
less than $10,000,000.

 

21

--------------------------------------------------------------------------------


 

“Underlying Issuer” means a third Person which is the beneficiary of an L/C
Undertaking and which has issued a letter of credit at the request of Lender for
the benefit of Borrower.

 

“Underlying Letter of Credit” means a letter of credit that has been issued by
an Underlying Issuer.

 

“United States” means the United States of America.

 

“Voidable Transfer” has the meaning set forth in Section 16.8.

 

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

 

“Wells Fargo Bank Amended Credit Agreement” means that certain Credit Agreement
dated February 13, 2004 entered into by and between the Borrower and Wells
Fargo, as the same has been, and hereafter may be amended and/or restated and in
effect from time to time.

 

1.2          Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with GAAP.  When used herein, the term
“financial statements” shall include the notes and schedules thereto.  Whenever
the term “Borrower” is used in respect of a financial covenant or a related
definition, it shall be understood to mean Borrower and its Subsidiaries on a
consolidated basis unless the context clearly requires otherwise.

 

1.3          Code.  Any terms used in this Agreement that are defined in the
Code shall be construed and defined as set forth in the Code unless otherwise
defined herein; provided, however, that to the extent that the Code is used to
define any term herein and such term is defined differently in different
Articles of the Code, the definition of such term contained in Article 9 shall
govern.

 

1.4          Construction.  Unless the context of this Agreement or any other
Loan Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.”  The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be.  Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified.  Any reference in this Agreement or in the other Loan
Documents to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements

 

22

--------------------------------------------------------------------------------


 

set forth herein).  Any reference herein to the satisfaction or repayment in
full of the Obligations shall mean the repayment in full in cash (or cash
collateralization in accordance with the terms hereof) of all Obligations other
than contingent indemnification Obligations and other than any Bank Product
Obligations that, at such time, are allowed by the applicable Bank Product
Provider to remain outstanding and are not required to be repaid or cash
collateralized pursuant to the provisions of this Agreement.  Any reference
herein to any Person shall be construed to include such Person’s successors and
assigns.  Any requirement of a writing contained herein or in the other Loan
Documents shall be satisfied by the transmission of a Record and any Record
transmitted shall constitute a representation and warranty as to the accuracy
and completeness of the information contained therein.

 

1.5          Schedules and Exhibits.  All of the schedules and exhibits attached
to this Agreement shall be deemed incorporated herein by reference.

 

2.             LOAN AND TERMS OF PAYMENT.

 

2.1          Revolver Advances.

 

(a)                                           Subject to the terms and
conditions of this Agreement, and during the term of this Agreement, Lender
agrees to make advances (“Advances”) to Borrower in an amount at any one time
outstanding not to exceed an amount equal to the lesser of (i) the Maximum
Revolver Amount less the Letter of Credit Usage, or (ii) the Borrowing Base less
the Letter of Credit Usage.

 

(b)                                           Anything to the contrary in this
Section 2.1 notwithstanding, Lender shall have the right to establish reserves
in such amounts, and with respect to such matters, as Lender in its Permitted
Discretion shall deem necessary or appropriate, against the Borrowing Base,
including reserves with respect to

 

(i)            sums that Borrower is required to pay (such as taxes,
assessments, insurance premiums, or, in the case of leased assets, rents or
other amounts payable under such leases) and has failed to pay under any
Section of this Agreement or any other Loan Document,

 

(ii)           amounts owing by Borrower or its Subsidiaries to any Person to
the extent secured by a Lien on, or trust over, any of the Collateral (other
than any existing Permitted Lien set forth on Schedule P-1 which is specifically
identified thereon as entitled to have priority over the Lender’s Liens), which
Lien or trust, in the Permitted Discretion of Lender likely would have a
priority superior to the Lender’s Liens (such as Liens or trusts in favor of
landlords, warehousemen, carriers, mechanics, materialmen, laborers, or
suppliers, or Liens or trusts for ad valorem, excise, sales, or other taxes
where given priority under applicable law) in and to such item of the
Collateral, and

 

(iii)          Customer Credit Liabilities.

 

23

--------------------------------------------------------------------------------


 

Further, the Lender may establish reserves from time to time in the Lender’s
Permitted Discretion with respect to the determination of the saleability, at
retail, of the Eligible Inventory or which reflect such other factors as affect
the market value of the Eligible Inventory.

 

In addition to the foregoing, the Lender shall have the right, as provided in
Section 2.11(c), to have the Borrower’s Inventory reappraised by a qualified
appraisal company selected by Lender from time to time after the Closing Date
for the purpose of re-determining the Net Liquidation Value of Borrower’s
Inventory and, as a result, re-determining the Borrowing Base.

 

(c)                                           Lender shall have no obligation to
make additional Advances hereunder to the extent such additional Advances would
cause the Revolver Usage to exceed the Maximum Revolver Amount.

 

(d)                                           Amounts borrowed pursuant to this
Section 2.1 may be repaid and, subject to the terms and conditions of this
Agreement, reborrowed at any time during the term of this Agreement.

 

2.2          Revolver Increase.

 

(a)                                           Provided that no Event of Default
has occurred and is continuing, the Borrower shall have the right at any time
through that date that is the second anniversary of the Closing Date, on not
more than Three (3) occasions, and upon not less than Five (5) Business Days
prior written notice to the Lender, to elect to increase the Maximum Revolver
Amount by up to $10,000,000.00 in the aggregate, in minimum increments of
$2,500,000.00 (each a “Revolver Increase”) from the existing amount of
$40,000,000.00 to an amount of up to $50,000,000.00.  Upon any Revolver
Increase, the Maximum Revolver Amount shall be increased to the elected amount
and shall thereafter be deemed the then existing Maximum Revolver Amount for all
purposes under this Agreement.

 

(b)                                           Increase Conditions.   No Revolver
Increase shall become effective unless and until each of the following
conditions have been satisfied:

 

(i)            The Borrower shall have paid the Lender the Revolver Increase Fee
as provided in the Fee Letter;

 

(ii)           A note will be issued at the Borrower’s expense to the Lender to
reflect the new Maximum Revolver Amount; and

 

(iii)          The Borrower shall have delivered such other instruments,
documents, and agreements with respect to the Revolver Increase as the Lender
may reasonably have requested.

 

24

--------------------------------------------------------------------------------


 

2.3          Borrowing Procedures and Settlements.

 

(a)                                           Procedure for Borrowing.  Each
Borrowing shall be made by an irrevocable written request by an Authorized
Person delivered to Lender.   Such notice must be received by Lender no later
than 1:00 p.m. (Massachusetts time) on a Business Day specifying (i) the amount
of such Borrowing, and (ii) the requested Funding Date, which shall be a
Business Day.  At Lender’s election, in lieu of delivering the above-described
written request, any Authorized Person may give Lender telephonic notice of such
request by the required time.  In such circumstances, Borrower agrees that any
such telephonic notice will be confirmed in writing within 24 hours of the
giving of such telephonic notice, but the failure to provide such written
confirmation shall not affect the validity of the request.

 

(b)                                           Making of Advances.  If Lender has
received a timely request for a Borrowing in accordance with the provisions
hereof, and subject to the satisfaction of the applicable terms and conditions
set forth herein, Lender shall make the proceeds of such Advance available to
Borrower on the applicable Funding Date by transferring available funds equal to
such proceeds to Borrower’s Designated Account.

 

2.4          Payments.

 

(a)                                           Payments by Borrower.

 

(i)            Except as otherwise expressly provided herein, all payments by
Borrower shall be made to Lender’s Account for the account of the Lender and
shall be made in immediately available funds, no later than 2:00 p.m.
(Massachusetts time) on the date specified herein.  Any payment received by
Lender later than 2:00 p.m. (Massachusetts time) shall be deemed to have been
received on the following Business Day and any applicable interest or fee shall
continue to accrue until such following Business Day.

 

(b)                                           Apportionment and Application.

 

(i)            Subject to Section 2.4(b)(ii), all payments shall be remitted to
Lender and all such payments, and all proceeds of Collateral received by Lender,
shall be applied as follows:

 

(A)          first, to pay any Lender Expenses then due to Lender under the Loan
Documents, until paid in full,

 

(B)           second, to pay any fees then due to Lender under the Loan
Documents until paid in full,

 

(C)           third, to pay interest due in respect of Advances until paid in
full,

 

(D)          fourth, so long as no Event of Default has occurred and is
continuing, and at Lender’s election (which election Lender agrees will not be
made if an Overadvance would be created thereby), to pay

 

25

--------------------------------------------------------------------------------


 

amounts then due and owing by Borrower or its Subsidiaries in respect of Bank
Products, until paid in full,

 

(E)           fifth, so long as no Event of Default has occurred and is
continuing, to pay the principal of all Advances until paid in full,

 

(F)           sixth, if an Event of Default has occurred and is continuing,
ratably (i) to pay the principal of all Advances until paid in full, (ii) to
Lender, to be held by Lender as cash collateral in an amount up to 105% of the
Letter of Credit Usage until paid in full, and (iii) to Lender, to be held by
Lender, for the benefit of the Bank Product Providers, as cash collateral in an
amount up to the amount of the Bank Product Reserve established prior to the
occurrence of, and not in contemplation of, the subject Event of Default until
Borrower’s and its Subsidiaries’ obligations in respect of Bank Products have
been paid in full or the cash collateral amount has been exhausted,

 

(G)           seventh, to pay any other Obligations (including the provision of
amounts to Lender, to be held by Lender, for the benefit of the Bank Product
Providers, as cash collateral in an amount up to the amount determined by Lender
in its Permitted Discretion as the amount necessary to secure Borrower’s and its
Subsidiaries’ obligations in respect of Bank Products), and

 

(H)          eighth, to Borrower (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.

 

(ii)           In each instance, so long as no Event of Default has occurred and
is continuing, this Section 2.4(b) shall not apply to any payment made by
Borrower to Lender and specified by Borrower to be for the payment of specific
Obligations then due and payable (or prepayable) under any provision of this
Agreement.

 

(iii)          For purposes of the foregoing, “paid in full” means payment of
all amounts owing under the Loan Documents according to the terms thereof,
including loan fees, service fees, professional fees, interest (and specifically
including interest accrued after the commencement of any Insolvency Proceeding),
default interest, interest on interest, and expense reimbursements, whether or
not any of the foregoing would be or is allowed or disallowed in whole or in
part in any Insolvency Proceeding.

 

(iv)          In the event of a direct conflict between the priority provisions
of this Section 2.4 and other provisions contained in any other Loan Document,
it is the intention of the parties hereto that such priority provisions in such
documents shall be read together and construed, to the fullest extent possible,
to be in concert with each other.  In the event of any actual,

 

26

--------------------------------------------------------------------------------


 

irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 2.4 shall control and govern.

 

2.5          Overadvances.  If, at any time or for any reason, the amount of
Obligations (other than Bank Product Obligations) owed by Borrower to Lender
pursuant to Section 2.1 or Section 2.12 is greater than any of the limitations
set forth in Section 2.1 or Section 2.12, as applicable (an “Overadvance”),
Borrower immediately shall pay to Lender, in cash, the amount of such excess,
which amount shall be used by Lender to reduce the Obligations in accordance
with the priorities set forth in Section 2.4(b).  In addition, Borrower hereby
promises to pay the Obligations (including principal, interest, fees, costs, and
expenses) in Dollars in full as and when due and payable under the terms of this
Agreement and the other Loan Documents.

 

2.6          Interest Rates and Letter of Credit Fee:  Rates, Payments, and
Calculations.

 

(a)                                           Interest Rates.  Except as
provided in clause (c) below, all Obligations (except for undrawn Letters of
Credit and except for Bank Product Obligations) that have been charged to the
Loan Account pursuant to the terms hereof shall bear interest on the Daily
Balance thereof as follows (i) if the relevant Obligation is an Advance that is
a LIBOR Rate Loan, at a per annum rate equal to the LIBOR Rate plus the LIBOR
Rate Margin, and (ii) otherwise, at a per annum rate equal to the Base Rate plus
the Base Rate Margin.

 

The foregoing notwithstanding, at no time shall any portion of the Obligations
(other than Bank Product Obligations) bear interest on the Daily Balance thereof
at a per annum rate less than 3.50%.  To the extent that interest accrued
hereunder at the rate set forth herein would be less than the foregoing minimum
daily rate, the interest rate chargeable hereunder for such day automatically
shall be deemed increased to the minimum rate.

 

(b)                                           Letter of Credit Fee.  Borrower
shall pay Lender a Letter of Credit fee (in addition to the charges,
commissions, fees, and costs set forth in Section 2.12(e)) which shall accrue at
a rate equal to (i) the LIBOR Rate Margin times the Daily Balance of the undrawn
amount of all outstanding stand-by Letters of Credit, and (ii) the LIBOR Rate
Margin minus One-half percent (.50%) times the Daily Balance of the undrawn
amount of all outstanding documentary Letters of Credit.

 

(c)                                           Default Rate.  Upon the occurrence
and during the continuation of an Event of Default, at the election of Lender,

 

(i)            all Obligations (except for undrawn Letters of Credit and except
for Bank Product Obligations) that have been charged to the Loan Account
pursuant to the terms hereof shall bear interest on the Daily Balance thereof at
a per annum rate equal to Two percent (2.0%) above the per annum rate otherwise
applicable hereunder, and

 

27

--------------------------------------------------------------------------------


 

(ii)           the Letter of Credit fee provided for above shall be increased to
Two percent (2.00%) above the per annum rate otherwise applicable hereunder.

 

(d)                                           Payment.  Except as provided to
the contrary in Section 2.11 or Section 2.13(a), interest, Letter of Credit
fees, and all other fees payable hereunder shall be due and payable, in arrears,
on the first day of each month at any time that Obligations are outstanding or
at any time that Lender has an obligation to extend credit hereunder.  Borrower
hereby authorizes Lender, from time to time without prior notice to Borrower, to
charge all interest and fees (when due and payable), all Lender Expenses (as and
when incurred), all charges, commissions, fees, and costs provided for in
Section 2.12(e) (as and when accrued or incurred), all fees and costs provided
for in Section 2.11 (as and when accrued or incurred), and all other payments as
and when due and payable under any Loan Document (including any amounts due and
payable to the Bank Product Providers in respect of Bank Products up to the
amount of the Bank Product Reserve) to Borrower’s Loan Account, which amounts
thereafter shall constitute Advances hereunder and shall accrue interest at the
rate then applicable to Advances hereunder.  Any interest not paid when due
shall be compounded by being charged to Borrower’s Loan Account and shall
thereafter constitute Advances hereunder and shall accrue interest at the rate
then applicable to Advances that are Base Rate Loans hereunder.

 

(e)                                           Computation.  All interest and
fees chargeable under the Loan Documents shall be computed on the basis of a
360-day year for the actual number of days elapsed.  In the event the Base Rate
is changed from time to time hereafter, the rates of interest hereunder based
upon the Base Rate automatically and immediately shall be increased or decreased
by an amount equal to such change in the Base Rate.

 

(f)                                            Intent to Limit Charges to
Maximum Lawful Rate.  In no event shall the interest rate or rates payable under
this Agreement, plus any other amounts paid in connection herewith, exceed the
highest rate permissible under any law that a court of competent jurisdiction
shall, in a final determination, deem applicable.  Borrower and Lender, in
executing and delivering this Agreement, intend legally to agree upon the rate
or rates of interest and manner of payment stated within it; provided, however,
that, anything contained herein to the contrary notwithstanding, if said rate or
rates of interest or manner of payment exceeds the maximum allowable under
applicable law, then, ipso facto, as of the date of this Agreement, Borrower is
and shall be liable only for the payment of such maximum as allowed by law, and
payment received from Borrower in excess of such legal maximum, whenever
received, shall be applied to reduce the principal balance of the Obligations to
the extent of such excess.

 

2.7          Cash Management.

 

(a)                                           Borrower shall and shall cause
each of its Subsidiaries to (i) establish and maintain cash management services
of a type and on terms satisfactory to Lender at one or more of the banks set
forth on Schedule 2.7(a) (each, a “Cash Management Bank”), and

 

28

--------------------------------------------------------------------------------


 

shall request in writing and otherwise take such reasonable steps to ensure that
all of its and its Subsidiaries’ Account Debtors forward payment of the amounts
owed by them directly to such Cash Management Bank, and (ii) deposit or cause to
be deposited promptly, and in any event no later than the first Business Day
after the date of receipt thereof, all of their Collections (including those
sent directly by their Account Debtors to Borrower or one of its Subsidiaries)
into a bank account in Lender’s name (a “Cash Management Account”) at one of the
Cash Management Banks.

 

(b)                                           Each Cash Management Bank shall
establish and maintain Cash Management Agreements with Lender and Borrower, in
form and substance acceptable to Lender.  Each such Cash Management Agreement
shall provide, among other things, that (i) the Cash Management Bank will comply
with any instructions originated by Lender directing the disposition of the
funds in such Cash Management Account without further consent by Borrower or its
Subsidiaries, as applicable, (ii) the Cash Management Bank has no rights of
setoff or recoupment or any other claim against the applicable Cash Management
Account other than for payment of its service fees and other charges directly
related to the administration of such Cash Management Account and for returned
checks or other items of payment, and (iii) at any time after which Lender so
instructs such Cash Management Bank (a “Cash Sweep Instruction”), it immediately
will forward by daily sweep all amounts in the applicable Cash Management
Account to the Lender’s Account until such time (if any) as Lender, in its sole
discretion, notifies it that the Cash Sweep Instruction is terminated; and
(iv) if clause (iii) is not applicable, then Borrower may direct the Cash
Management Bank to immediately transfer all such amounts to any Deposit Account
designated by Borrower for use by Borrower in accordance with this Agreement. 
Lender may issue a Cash Sweep Instruction only if: (x) an Event of Default shall
have occurred and be continuing; or (y) a Triggering Event Date has occurred.

 

(c)                                           So long as no Default or Event of
Default has occurred and is continuing, Borrower may amend Schedule 2.7(a) to
add or replace a Cash Management Bank or Cash Management Account; provided,
however, that (i) such prospective Cash Management Bank shall be reasonably
satisfactory to Lender, and (ii) prior to the time of the opening of such Cash
Management Account, Borrower (or its Subsidiary, as applicable) and such
prospective Cash Management Bank shall have executed and delivered to Lender a
Cash Management Agreement.  Borrower (or its Subsidiaries, as applicable) shall
close any of its Cash Management Accounts (and establish replacement cash
management accounts in accordance with the foregoing sentence) promptly and in
any event within 30 days of notice from Lender that the creditworthiness of any
Cash Management Bank is no longer acceptable in Lender’s reasonable judgment, or
as promptly as practicable and in any event within 60 days of notice from Lender
that the operating performance, funds transfer, or availability procedures or
performance of the Cash Management Bank with respect to Cash Management Accounts
or Lender’s liability under any Cash Management Agreement with such Cash
Management Bank is no longer acceptable in Lender’s reasonable judgment.

 

(d)                                           The Cash Management Accounts shall
be cash collateral accounts subject to Control Agreements.

 

29

--------------------------------------------------------------------------------


 

2.8          Crediting Payments.  The receipt of any payment item by Lender
(whether from transfers to Lender by the Cash Management Banks pursuant to the
Cash Management Agreements or otherwise) shall not be considered a payment on
account unless such payment item is a wire transfer of immediately available
federal funds made to the Lender’s Account or unless and until such payment item
is honored when presented for payment.  Should any payment item not be honored
when presented for payment, then Borrower shall be deemed not to have made such
payment and interest shall be calculated accordingly.  Anything to the contrary
contained herein notwithstanding, any payment item shall be deemed received by
Lender only if it is received into the Lender’s Account on a Business Day on or
before 2:00 p.m. (Massachusetts time).  If any payment item is received into the
Lender’s Account on a non-Business Day or after 2:00 p.m. (Massachusetts time)
on a Business Day, it shall be deemed to have been received by Lender as of the
opening of business on the immediately following Business Day.

 

2.9          Designated Account.  Lender is authorized to make the Advances, and
Lender is authorized to issue the Letters of Credit, under this Agreement based
upon telephonic or other instructions received from anyone purporting to be an
Authorized Person or, without instructions, if pursuant to Section 2.6(d). 
Borrower agrees to establish and maintain the Designated Account with the
Designated Account Bank for the purpose of receiving the proceeds of the
Advances requested by Borrower and made by Lender hereunder.  Unless otherwise
agreed by Lender and Borrower, any Advance requested by Borrower and made by
Lender hereunder shall be made to the Designated Account.

 

2.10        Maintenance of Loan Account; Statements of Obligations.  Lender
shall maintain an account on its books in the name of Borrower (the “Loan
Account”) on which Borrower will be charged with all Advances made by Lender to
Borrower or for Borrower’s account, the Letters of Credit issued by Lender for
Borrower’s account, and with all other payment Obligations hereunder or under
the other Loan Documents (except for Bank Product Obligations), including,
accrued interest, fees and expenses, and Lender Expenses.  In accordance with
Section 2.8, the Loan Account will be credited with all payments received by
Lender from Borrower or for Borrower’s account, including all amounts received
in the Lender’s Account from any Cash Management Bank.  Lender shall render
statements regarding the Loan Account to Borrower, including principal,
interest, fees, and including an itemization of all charges and expenses
constituting Lender Expenses owing, and such statements, absent manifest error,
shall be conclusively presumed to be correct and accurate and constitute an
account stated between Borrower and Lender unless, within 30 days after receipt
thereof by Borrower, Borrower shall deliver to Lender written objection thereto
describing the error or errors contained in any such statements.

 

2.11        Fees.  Borrower shall pay to Lender the following fees and charges,
which fees and charges shall be non-refundable when paid (irrespective of
whether this Agreement is terminated thereafter):

 

(a)                                           Unused Line Fee.  On the first day
of each month during the term of this Agreement, an unused line fee in an amount
equal to 0.25% per annum times the result

 

30

--------------------------------------------------------------------------------


 

of (i) the Maximum Revolver Amount, less (ii) the sum of (A) the average Daily
Balance of Advances that were outstanding during the immediately preceding
month, plus (B) the average Daily Balance of the Letter of Credit Usage during
the immediately preceding month,

 

(b)                                           Fee Letter Fees.  As and when due
and payable under the terms of the Fee Letter, the fees set forth in the Fee
Letter.

 

(c)                                           Audit, Appraisal, and Valuation
Charges.  Audit, appraisal, and valuation fees and charges as follows (i) a fee
of $850 per day, per auditor, plus out-of-pocket expenses for each financial
audit of Borrower performed by personnel employed by Lender, (ii) if
implemented, a fee of $850 per day, per applicable individual, plus
out-of-pocket expenses for the establishment of electronic collateral reporting
systems, (iii) the actual charges incurred by Lender for each appraisal of the
Collateral, or any portion thereof, performed by personnel employed by Lender,
and (iv) the actual charges paid or incurred by Lender if it elects to employ
the services of one or more third Persons to perform financial audits of
Borrower or its Subsidiaries, to establish electronic collateral reporting
systems, to appraise the Collateral, or any portion thereof, or to assess
Borrower’s or its Subsidiaries’ business valuation; provided, however, that,
notwithstanding the foregoing, so long as no Event of Default shall have
occurred and be continuing, Borrower shall not be responsible for the charges
incurred in connection with appraisals of the Collateral to the extent that such
appraisals are done more frequently than (x) prior to the occurrence of a
Triggering Event Date, Two (2) times during any fiscal year, and (y) after the
occurrence of a Triggering Event Date, Four (4) times during any fiscal year (it
being understood and agreed that the foregoing shall not prohibit in any way
Lender from performing, or causing the performance of, such appraisals more
frequently).

 

2.12        Letters of Credit.

 

(a)                                           Subject to the terms and
conditions of this Agreement, Lender agrees to issue letters of credit for the
account of Borrower (each, an “L/C”) or to purchase participations or execute
indemnities or reimbursement obligations (each such undertaking, an “L/C
Undertaking”) with respect to letters of credit issued by an Underlying Issuer
(as of the Closing Date, the prospective Underlying Issuer is to be Wells Fargo)
for the account of Borrower.  Each request for the issuance of a Letter of
Credit, or the amendment, renewal, or extension of any outstanding Letter of
Credit, shall be made in writing by an Authorized Person and delivered to Lender
via hand delivery, telefacsimile, or other electronic method of transmission
reasonably in advance of the requested date of issuance, amendment, renewal, or
extension.   Each such request shall be in form and substance satisfactory to
Lender in its Permitted Discretion and shall specify (i) the amount of such
Letter of Credit, (ii) the date of issuance, amendment, renewal, or extension of
such Letter of Credit, (iii) the expiration of such Letter of Credit, (iv) the
name and address of the beneficiary thereof (or the beneficiary of the
Underlying Letter of Credit, as applicable), and (v) such other information
(including, in the case of an amendment, renewal, or extension, identification
of the outstanding Letter of Credit to be so amended, renewed, or extended) as
shall be

 

31

--------------------------------------------------------------------------------


 

necessary to prepare, amend, renew, or extend such Letter of Credit.   If
requested by Lender, Borrower also shall be an applicant under the application
with respect to any Underlying Letter of Credit that is to be the subject of an
L/C Undertaking.  Lender shall have no obligation to issue a Letter of Credit if
any of the following would result after giving effect to the issuance of such
requested Letter of Credit:

 

(i)            the Letter of Credit Usage would exceed the Borrowing Base less
the outstanding amount of Advances, or

 

(ii)           the Letter of Credit Usage would exceed $40,000,000, or

 

(iii)          the Letter of Credit Usage would exceed the Maximum Revolver
Amount less the outstanding amount of Advances.

 

Borrower and Lender acknowledge and agree that certain Underlying Letters of
Credit may be issued to support letters of credit that already are outstanding
as of the Closing Date.  Each Letter of Credit (and corresponding Underlying
Letter of Credit) shall be in form and substance acceptable to Lender (in the
exercise of its Permitted Discretion), including the requirement that the
amounts payable thereunder must be payable in Dollars.  If Lender is obligated
to advance funds under a Letter of Credit, Borrower immediately shall reimburse
such L/C Disbursement to Lender by paying to Lender an amount equal to such L/C
Disbursement not later than 2:00 p.m., Massachusetts time, on the date that such
L/C Disbursement is made, if Borrower shall have received written or telephonic
notice of such L/C Disbursement prior to 1:00 p.m., Massachusetts time, on such
date, or, if such notice has not been received by Borrower prior to such time on
such date, then not later than 2:00 p.m., Massachusetts time, on the Business
Day that Borrower receives such notice, if such notice is received prior to
1:00 p.m., Massachusetts time, on the date of receipt, and, in the absence of
such reimbursement, the L/C Disbursement immediately and automatically shall be
deemed to be an Advance hereunder and, thereafter, shall bear interest at the
rate then applicable to Advances that are Base Rate Loans under Section 2.6.  To
the extent an L/C Disbursement is deemed to be an Advance hereunder, Borrower’s
obligation to reimburse such L/C Disbursement shall be discharged and replaced
by the resulting Advance.

 

(b)                                           Borrower hereby agrees to
indemnify, save, defend, and hold Lender harmless from any loss, cost, expense,
or liability, and reasonable attorneys fees incurred by Lender arising out of or
in connection with any Letter of Credit; provided, however, that Borrower shall
not be obligated hereunder to indemnify for any loss, cost, expense, or
liability to the extent that it is caused by the gross negligence or willful
misconduct of Lender.  Borrower agrees to be bound by the Underlying Issuer’s
regulations and interpretations of any Underlying Letter of Credit or by
Lender’s interpretations of any L/C issued by Lender to or for Borrower’s
account, even though this interpretation may be different from Borrower’s own,
and Borrower understands and agrees that Lender shall not be liable for any
error, negligence, or mistake, whether of omission or commission, in following
Borrower’s instructions or those contained in the Letter of Credit or any
modifications, amendments, or supplements thereto.  Borrower understands that
the L/C

 

32

--------------------------------------------------------------------------------


 

Undertakings may require Lender to indemnify the Underlying Issuer for certain
costs or liabilities arising out of claims by Borrower against such Underlying
Issuer.  Borrower hereby agrees to indemnify, save, defend, and hold Lender
harmless with respect to any loss, cost, expense (including reasonable attorneys
fees), or liability incurred by Lender under any L/C Undertaking as a result of
Lender’s indemnification of any Underlying Issuer; provided, however, that
Borrower shall not be obligated hereunder to indemnify for any loss, cost,
expense, or liability to the extent that it is caused by the gross negligence or
willful misconduct of Lender.  Borrower hereby acknowledges and agrees that
Lender shall not be responsible for delays, errors, or omissions resulting from
the malfunction of equipment in connection with any Letter of Credit.

 

(c)                                           Borrower hereby authorizes and
directs any Underlying Issuer to deliver to Lender all instruments, documents,
and other writings and property received by such Underlying Issuer pursuant to
such Underlying Letter of Credit and to accept and rely upon Lender’s
instructions with respect to all matters arising in connection with such
Underlying Letter of Credit and the related application.

 

(d)                                           Any and all charges, commissions,
fees, and costs incurred by Lender relating to Underlying Letters of Credit
shall be Lender Expenses for purposes of this Agreement and immediately shall be
reimbursable by Borrower to Lender for the account of Lender; it being
acknowledged and agreed by Borrower that the Underlying Issuer also imposes a
schedule of charges for amendments, extensions, drawings, and renewals.

 

(e)                                           If by reason of (i) any change
after the Closing Date in any applicable law, treaty, rule, or regulation or any
change in the interpretation or application thereof by any Governmental
Authority, or (ii) compliance by the Underlying Issuer or Lender with any
direction, request, or requirement (irrespective of whether having the force of
law) of any Governmental Authority or monetary authority including, Regulation D
of the Federal Reserve Board as from time to time in effect (and any successor
thereto):

 

(i)            any reserve, deposit, or similar requirement is or shall be
imposed or modified in respect of any Letter of Credit issued hereunder, or

 

(ii)           there shall be imposed on the Underlying Issuer or Lender any
other condition regarding any Underlying Letter of Credit or any Letter of
Credit issued pursuant hereto;

 

and the result of the foregoing is to increase, directly or indirectly, the cost
to Lender of issuing, making, guaranteeing, or maintaining any Letter of Credit
or to reduce the amount receivable in respect thereof by Lender, then, and in
any such case, Lender may, at any time within a reasonable period after the
additional cost is incurred or the amount received is reduced, notify Borrower,
and Borrower shall pay on demand such amounts as Lender may specify to be
necessary to compensate Lender for such additional cost or reduced receipt,
together with interest on such amount from the date of such demand until payment
in full thereof at the rate then applicable to Base Rate Loans hereunder.  The
determination by Lender of any amount due pursuant to this Section, as set forth
in a certificate setting forth

 

33

--------------------------------------------------------------------------------


 

the calculation thereof in reasonable detail, shall, in the absence of manifest
or demonstrable error, be final and conclusive and binding on all of the parties
hereto.

 

(f)                                            In the interest of clarity and
for the avoidance of doubt, it is acknowledged and agreed that in connection
with the determination of Availability, L/C’s and L/C Undertakings under this
Agreement are independent from any letters of credit or similar letter of credit
undertakings that the Borrower may procure through Wells Fargo in accordance
with, and subject to the Wells Fargo Bank Amended Credit Agreement.  Any such
letters of credit and/or letter of credit undertakings procured through the
Wells Fargo Bank Amended Credit Agreement do constitute Obligations secured
hereby, but shall not be included in Letter of Credit Usage hereunder.

 

2.13        LIBOR Option.

 

(a)                                           Interest and Interest Payment
Dates.  In lieu of having interest charged at the rate based upon the Base Rate,
Borrower shall have the option (the “LIBOR Option”) to have interest on all or a
portion of the Advances be charged at a rate of interest based upon the LIBOR
Rate.  Interest on LIBOR Rate Loans shall be payable on the earliest of (i) the
last day of the Interest Period applicable thereto (provided that in the case of
any Interest Period for any LIBOR Rate Loan which is greater than three months,
interest on such LIBOR Rate Loan also shall be payable on the date that is three
months after the beginning of such Interest Period), (ii) the occurrence of an
Event of Default in consequence of which Lender has elected to accelerate the
maturity of all or any portion of the Obligations, or (iii) termination of this
Agreement pursuant to the terms hereof.  On the last day of each applicable
Interest Period, unless Borrower properly has exercised the LIBOR Option with
respect thereto, the interest rate applicable to such LIBOR Rate Loan
automatically shall convert to the rate of interest then applicable to Base Rate
Loans of the same type hereunder.  At any time that an Event of Default has
occurred and is continuing, Borrower no longer shall have the option to request
that Advances bear interest at a rate based upon the LIBOR Rate and Lender shall
have the right to convert the interest rate on all outstanding LIBOR Rate Loans
to the rate then applicable to Base Rate Loans hereunder.

 

(b)                                           LIBOR Election.

 

(i)            Borrower may, at any time and from time to time, so long as no
Event of Default has occurred and is continuing, elect to exercise the LIBOR
Option by notifying Lender prior to 2:00 p.m. (Massachusetts time) at least
three (3) Business Days prior to the commencement of the proposed Interest
Period (the “LIBOR Deadline”).  Notice of Borrower’s election of the LIBOR
Option for a permitted portion of the Advances and an Interest Period pursuant
to this Section shall be made by delivery to Lender of a LIBOR Notice received
by Lender before the LIBOR Deadline, or by telephonic notice received by Lender
before the LIBOR Deadline (to be confirmed by delivery to Lender of a LIBOR
Notice received by Lender prior to 5:00 p.m. (Massachusetts time) on the same
day.

 

34

--------------------------------------------------------------------------------


 

(ii)           Each LIBOR Notice shall be irrevocable and binding on Borrower. 
In connection with each LIBOR Rate Loan, Borrower shall indemnify, defend, and
hold Lender harmless against any loss, cost, or expense incurred by Lender as a
result of (a) the payment of any principal of any LIBOR Rate Loan other than on
the last day of an Interest Period applicable thereto (including as a result of
an Event of Default), (b) the conversion of any LIBOR Rate Loan other than on
the last day of the Interest Period applicable thereto, or (c) the failure to
borrow, convert, continue or prepay any LIBOR Rate Loan on the date specified in
any LIBOR Notice delivered pursuant hereto (such losses, costs, and expenses,
collectively, “Funding Losses”).  Funding Losses shall be deemed to equal the
amount determined by Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such LIBOR Rate Loan
had such event not occurred, at the LIBOR Rate that would have been applicable
thereto, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert, or continue, for the period that would have been the Interest Period
therefor), minus (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate which Lender would be offered were
it to be offered, at the commencement of such period, Dollar deposits of a
comparable amount and period in the London interbank market.  A certificate of
Lender delivered to Borrower setting forth any amount or amounts that Lender is
entitled to receive pursuant to this Section 2.13 shall be conclusive absent
manifest error.

 

(iii)          Borrower shall have not more than five (5) LIBOR Rate Loans in
effect at any given time.  Borrower only may exercise the LIBOR Option for LIBOR
Rate Loans of at least $1,000,000 and integral multiples of $500,000 in excess
thereof.

 

(c)                                           Prepayments.  Borrower may prepay
LIBOR Rate Loans at any time; provided, however, that in the event that LIBOR
Rate Loans are prepaid on any date that is not the last day of the Interest
Period applicable thereto, including as a result of any automatic prepayment
through the required application by Lender of proceeds of Borrower’s and its
Subsidiaries’ Collections in accordance with Section 2.4(b) or for any other
reason, including early termination of the term of this Agreement or
acceleration of all or any portion of the Obligations pursuant to the terms
hereof, Borrower shall indemnify, defend, and hold Lender and its Participants
harmless against any and all Funding Losses in accordance with clause
(b)(ii) above.

 

(d)                                           Special Provisions Applicable to
LIBOR Rate.

 

(i)            The LIBOR Rate may be adjusted by Lender on a prospective basis
to take into account any additional or increased costs to Lender of maintaining
or obtaining any eurodollar deposits or increased costs

 

35

--------------------------------------------------------------------------------


 

due to changes in applicable law occurring subsequent to the commencement of the
then applicable Interest Period, including changes in tax laws (except changes
of general applicability in corporate income tax laws) and changes in the
reserve requirements imposed by the Board of Governors of the Federal Reserve
System (or any successor), excluding the Reserve Percentage, which additional or
increased costs would increase the cost of funding loans bearing interest at the
LIBOR Rate.  In any such event, Lender shall give Borrower notice of such a
determination and adjustment and, upon its receipt of the notice from Lender,
Borrower may, by notice to Lender (y) require Lender to furnish to Borrower a
statement setting forth the basis for adjusting such LIBOR Rate and the method
for determining the amount of such adjustment, or (z) repay the LIBOR Rate Loans
with respect to which such adjustment is made (together with any amounts due
under clause (b)(ii) above).

 

(ii)           In the event that any change in market conditions or any law,
regulation, treaty, or directive, or any change therein or in the interpretation
of application thereof, shall at any time after the date hereof, in the
reasonable opinion of Lender, make it unlawful or impractical for Lender to fund
or maintain LIBOR Advances or to continue such funding or maintaining, or to
determine or charge interest rates at the LIBOR Rate, Lender shall give notice
of such changed circumstances to Borrower and (y) in the case of any LIBOR Rate
Loans that are outstanding, the date specified in Lender’s notice shall be
deemed to be the last day of the Interest Period of such LIBOR Rate Loans, and
interest upon the LIBOR Rate Loans thereafter shall accrue interest at the rate
then applicable to Base Rate Loans, and (z) Borrower shall not be entitled to
elect the LIBOR Option until Lender determines that it would no longer be
unlawful or impractical to do so.

 

(e)                                           No Requirement of Matched
Funding.  Anything to the contrary contained herein notwithstanding, neither
Lender, nor any of its Participants, is required actually to acquire eurodollar
deposits to fund or otherwise match fund any Obligation as to which interest
accrues at the LIBOR Rate.  The provisions of this Section shall apply as if
Lender or its Participants had match funded any Obligation as to which interest
is accruing at the LIBOR Rate by acquiring eurodollar deposits for each Interest
Period in the amount of the LIBOR Rate Loans.

 

2.14        Capital Requirements.  If, after the date hereof, Lender determines
that (i) the adoption of or change in any law, rule, regulation or guideline
regarding capital requirements for banks or bank holding companies, or any
change in the interpretation or application thereof by any Governmental
Authority charged with the administration thereof, or (ii) compliance by Lender
or its parent bank holding company with any guideline, request, or directive of
any such entity regarding capital adequacy (whether or not having the force of
law), has the effect of reducing the return on Lender’s or such holding
company’s capital as a consequence of Lender’s obligations hereunder to a level
below that which Lender or such holding company could have achieved but for such
adoption, change, or compliance (taking

 

36

--------------------------------------------------------------------------------


 

into consideration Lender’s or such holding company’s then existing policies
with respect to capital adequacy and assuming the full utilization of such
entity’s capital) by any amount deemed by Lender to be material, then Lender may
notify Borrower thereof.  Following receipt of such notice, Borrower agrees to
pay Lender on demand the amount of such reduction of return of capital as and
when such reduction is determined, payable within 90 days after presentation by
Lender of a statement in the amount and setting forth in reasonable detail
Lender’s calculation thereof and the assumptions upon which such calculation was
based (which statement shall be deemed true and correct absent manifest error). 
In determining such amount, Lender may use any reasonable averaging and
attribution methods.

 

3.             CONDITIONS; TERM OF AGREEMENT.

 

3.1          Conditions Precedent to the Initial Extension of Credit.  The
obligation of Lender to make the initial extension of credit provided for
hereunder, is subject to the fulfillment, to the satisfaction of Lender (the
making of such initial extension of credit by Lender being conclusively deemed
to be its satisfaction or waiver of the following), of each of the following
conditions precedent:

 

(a)                                           the Closing Date shall occur on or
before December 12, 2005;

 

(b)                                           Lender shall have received a
Filing Authorization Letter, duly executed by Borrower, together with
appropriate financing statements duly filed in such office or offices as may be
necessary or, in the opinion of Lender, desirable to perfect the Lender’s Liens
in and to the Collateral, and Lender shall have received searches reflecting the
filing of all such financing statements;

 

(c)                                           Lender shall have received each of
the following documents, in form and substance satisfactory to Lender, duly
executed, and each such document shall be in full force and effect:

 

(i)            the Cash Management Agreements,

 

(ii)           the Control Agreements,

 

(iii)          the Intellectual Property Security Agreement,

 

(iv)          the Disbursement Letter,

 

(v)           the Fee Letter,

 

(vi)          the Officers’ Certificate, and

 

(vii)         the Securities Pledge Agreement, together with all certificates
representing the shares of Stock pledged thereunder, as well as Stock powers
with respect thereto endorsed in blank (or equivalent, in the case of any
non-U.S. Subsidiary whose Stock is pledged);

 

37

--------------------------------------------------------------------------------


 

(d)                                           Lender shall have received a
certificate from the Secretary of Borrower (i) attesting to the resolutions of
Borrower’s Board of Directors authorizing its execution, delivery, and
performance of this Agreement and the other Loan Documents to which Borrower is
a party, (ii) authorizing specific officers of Borrower to execute the same, and
(iii) attesting to the incumbency and signatures of such specific officers of
Borrower;

 

(e)                                           Lender shall have received copies
of Borrower’s Governing Documents, as amended, modified, or supplemented to the
Closing Date, certified by the Secretary of Borrower;

 

(f)                                            Lender shall have received a
certificate of status with respect to Borrower, dated within 10 days of the
Closing Date, such certificate to be issued by the appropriate officer of the
jurisdiction of organization of Borrower, which certificate shall indicate that
Borrower is in good standing in such jurisdiction;

 

(g)                                           Lender shall have received
certificates of status with respect to Borrower, each dated within 30 days of
the Closing Date, such certificates to be issued by the appropriate officer of
the jurisdictions (other than the jurisdiction of organization of Borrower) in
which its failure to be duly qualified or licensed would constitute a Material
Adverse Change, which certificates shall indicate that Borrower is in good
standing in such jurisdictions;

 

(h)                                           Lender shall have received a
certificate of insurance, together with the endorsements thereto, as are
required by Section 6.8, the form and substance of which shall be satisfactory
to Lender;

 

(i)                                            Lender shall have entered into a
satisfactory Intercreditor Agreement with Wells Fargo Bank, National
Association;

 

(j)                                            Lender shall have received
Collateral Access Agreements with respect to the following locations: (i) 6350
South 3000 East, Salt Lake City, UT 84121 (Suite 100, Suites 200,300 and 400,
Suite 500 and Suite 600), (ii) 6344 South 3000 East, Salt Lake City, Utah 84121,
(iii) 955 South 3800 West, Salt Lake City, UT 84104, (iv) 1545 South 4800 West,
Salt Lake City, Utah 84104, (v) 1551 Opus Drive, Plainfield, Indiana, 46168,
(vi) 2800 Airwest Boulevard, Plainfield, Indiana 46168, and (vii) 3949 South 200
East, Suite B1, Salt Lake City, Utah 84104;

 

(k)                                           Lender shall have received an
opinion of Borrower’s counsel in form and substance satisfactory to Lender;

 

(l)                                            Lender shall have received
satisfactory evidence (including a certificate of the chief financial officer of
Borrower) that all tax returns required to be filed by Borrower and its
Subsidiaries have been timely filed and all taxes upon Borrower and its
Subsidiaries or their properties, assets, income, and franchises (including Real
Property taxes, sales taxes, and payroll taxes) have been paid prior to
delinquency, except such taxes that are the subject of a Permitted Protest;

 

38

--------------------------------------------------------------------------------


 

(m)                                          Borrower shall have the Required
Availability after giving effect to the initial extensions of credit hereunder
and the payment of all fees and expenses required to be paid by Borrower on the
Closing Date under this Agreement or the other Loan Documents;

 

(n)                                           Lender shall have completed its
business, legal, and collateral due diligence, including (i) a collateral audit
and review of Borrower’s and its Subsidiaries’ books and records and
verification of Borrower’s representations and warranties to Lender, the results
of which shall be satisfactory to Lender, and (ii) an inspection of each of the
locations where Borrower’s and its Subsidiaries’ Inventory is located, the
results of which shall be satisfactory to Lender;

 

(o)                                           Lender shall have received
completed reference checks with respect to Borrower’s senior management, the
results of which are satisfactory to Lender in its sole discretion;

 

(p)                                           Lender shall have received an
appraisal of the Net Liquidation Value applicable to Borrower’s and its
Subsidiaries’ Inventory, the results of which shall be satisfactory to Lender;

 

(q)                                           A takeover audit shall have been
conducted by or on behalf of Lender, the results of which shall be reasonably
satisfactory to Lender;

 

(r)                                            Lender shall have received
Uniform Commercial Code, tax lien, and litigation searches, the results of which
shall be satisfactory to Lender;

 

(s)                                           Lender shall have reviewed and
shall be satisfied with all material agreements and customer contracts of
Borrower, including fulfillment partner agreements;

 

(t)                                            Lender shall have satisfactorily
reconciled Borrower’s projected cash flow statement for 2006 which shall be
consistent with the Borrower’s Closing Date Business Plan;

 

(u)                                           Lender shall have received
Borrower’s Closing Date Business Plan, the results of which shall be
satisfactory to Lender;

 

(v)                                           Borrower shall have paid all
Lender Expenses incurred in connection with the transactions evidenced by this
Agreement;

 

(w)                                          Borrower and each of its
Subsidiaries shall have received all licenses, approvals or evidence of other
actions required by any Governmental Authority in connection with the execution
and delivery by Borrower or its Subsidiaries of the Loan Documents or with the
consummation of the transactions contemplated thereby; and

 

(x)                                            all other documents and legal
matters in connection with the transactions contemplated by this Agreement shall
have been delivered, executed, or recorded and shall be in form and substance
satisfactory to Lender.

 

39

--------------------------------------------------------------------------------


 

3.2          Conditions Subsequent to the Initial Extension of Credit.  The
obligation of Lender to continue to make Advances (or otherwise extend credit
hereunder) is subject to the fulfillment, on or before the date applicable
thereto, of each of the conditions subsequent set forth in a certain
post-closing letter agreement executed in connection herewith dated as of the
date hereof (the failure by Borrower to so perform or cause to be performed
constituting an Event of Default).

 

3.3          Conditions Precedent to all Extensions of Credit.  The obligation
of Lender to make any Advances hereunder at any time (or to extend any other
credit hereunder) shall be subject to the following conditions precedent:

 

(a)                                           the representations and warranties
contained in this Agreement and the other Loan Documents shall be true and
correct in all material respects on and as of the date of such extension of
credit, as though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date);

 

(b)                                           no Default or Event of Default
shall have occurred and be continuing on the date of such extension of credit,
nor shall either result from the making thereof;

 

(c)                                           no injunction, writ, restraining
order, or other order of any nature restricting or prohibiting, directly or
indirectly, the extending of such credit shall have been issued and remain in
force by any Governmental Authority against Borrower, Lender, or any of their
Affiliates; and

 

(d)                                           no Material Adverse Change shall
have occurred.

 

3.4          Term.  This Agreement shall continue in full force and effect for a
term ending on the third anniversary of the Closing Date (the “Maturity Date”). 
The foregoing notwithstanding, Lender shall have the right to terminate its
obligations under this Agreement immediately and without notice upon the
occurrence of an Event of Default, and Borrower shall have the right to
terminate this Agreement in accordance with the provisions of Section 3.6.

 

3.5          Effect of Termination.  On the date of termination of this
Agreement, all Obligations (including contingent reimbursement obligations of
Borrower with respect to outstanding Letters of Credit and including all Bank
Product Obligations) immediately shall become due and payable without notice or
demand (including (a) either (i) providing cash collateral to be held by Lender
in an amount equal to 105% of the Letter of Credit Usage, or (ii) causing the
original Letters of Credit to be returned to Lender, and (b) providing cash
collateral (in an amount determined by Lender as sufficient to satisfy the
reasonably estimated credit exposure) to be held by Lender for the benefit of
the Bank Product Providers with respect to the Bank Product Obligations).  No
termination of this Agreement, however, shall relieve or discharge Borrower or
its Subsidiaries of their duties, Obligations, or covenants hereunder or under
any other Loan Documents and the Lender’s Liens in the Collateral shall remain
in effect until all Obligations have been paid in full and Lender’s obligations
to provide additional credit hereunder have been terminated.  When this

 

40

--------------------------------------------------------------------------------


 

Agreement has been terminated and all of the Obligations have been paid in full
and Lender’s obligations to provide additional credit under the Loan Documents
have been terminated irrevocably, Lender will, at Borrower’s sole expense,
execute and deliver any termination statements, lien releases, mortgage
releases, re-assignments of trademarks, discharges of security interests, and
other similar discharge or release documents (and, if applicable, in recordable
form) as are reasonably necessary to release, as of record, the Lender’s Liens
and all notices of security interests and liens previously filed by Lender with
respect to the Obligations.  Notwithstanding the foregoing, Borrower’s
termination of this Agreement shall not require Borrower to terminate the Wells
Fargo Bank Amended Credit Agreement.

 

3.6          Early Termination by Borrower.  Borrower has the option, at any
time upon prior written notice to Lender (the number of prior days to be agreed
to separately between Borrower and Lender), to terminate this Agreement by
paying to Lender, in cash, the Obligations (including (a) either (i) providing
cash collateral to be held by Lender in an amount equal to 105% of the Letter of
Credit Usage, or (ii) causing the original Letters of Credit to be returned to
Lender, and (b) providing cash collateral (in an amount determined by Lender as
sufficient to satisfy the reasonably estimated credit exposure) to be held by
Lender for the benefit of the Bank Product Providers with respect to the Bank
Product Obligations), in full, together with the Applicable Prepayment Premium. 
If Borrower has sent a notice of termination pursuant to the provisions of this
Section, then Lender’s obligations to extend credit hereunder shall terminate
and Borrower shall be obligated to repay the Obligations (including (a) either
(i) providing cash collateral to be held by Lender in an amount equal to 105% of
the Letter of Credit Usage, or (ii) causing the original Letters of Credit to be
returned to Lender, and (b) providing cash collateral (in an amount determined
by Lender as sufficient to satisfy the reasonably estimated credit exposure) to
be held by Lender for the benefit of the Bank Product Providers with respect to
the Bank Product Obligations), in full, together with the Applicable Prepayment
Premium, on the date set forth as the date of termination of this Agreement in
such notice.  In the event of the termination of this Agreement and repayment of
the Obligations at any time prior to the Maturity Date, for any of the following
reasons: (a) termination upon the election of Lender to terminate after the
occurrence and during the continuation of an Event of Default, (b) foreclosure
and sale of Collateral, (c) sale of the Collateral in any Insolvency Proceeding,
or (d) restructure, reorganization, or compromise of the Obligations by the
confirmation of a plan of reorganization or any other plan of compromise,
restructure, or arrangement in any Insolvency Proceeding; then, in view of the
impracticability and extreme difficulty of ascertaining the actual amount of
damages to Lender or profits lost by Lender as a result of such early
termination, and by mutual agreement of the parties as to a reasonable
estimation and calculation of the lost profits or damages of Lender, Borrower
shall pay the Applicable Prepayment Premium to Lender, measured as of the date
of such termination.

 

4.             CREATION OF SECURITY INTEREST.

 

4.1          Grant of Security Interest.  Borrower hereby grants to Lender, for
the benefit of Lender and the Bank Product Providers, a continuing security
interest in all of its right, title, and interest in all currently existing and
hereafter acquired or arising Borrower

 

41

--------------------------------------------------------------------------------


 

Collateral in order to secure prompt repayment of any and all of the Obligations
in accordance with the terms and conditions of the Loan Documents and in order
to secure prompt performance by Borrower of each of its covenants and duties
under the Loan Documents.  The Lender’s Liens in and to the Borrower Collateral
shall attach to all Borrower Collateral without further act on the part of
Lender or Borrower.  Anything contained in this Agreement or any other Loan
Document to the contrary notwithstanding, except for Permitted Dispositions,
Borrower and its Subsidiaries have no authority, express or implied, to dispose
of any item or portion of the Collateral.

 

4.2          Negotiable Collateral.  In the event that any Borrower Collateral,
including proceeds, is evidenced by or consists of Negotiable Collateral, and if
and to the extent that Lender determines that perfection or priority of Lender’s
security interest is dependent on or enhanced by possession, Borrower, promptly
upon the request of Lender, shall endorse and deliver physical possession of
such Negotiable Collateral to Lender.

 

4.3          Collection of Accounts, General Intangibles, and Negotiable
Collateral.  At any time after the occurrence and during the continuation of an
Event of Default, Lender or Lender’s designee may (a) notify Account Debtors of
Borrower that Borrower’s Accounts, chattel paper, or General Intangibles have
been assigned to Lender or that Lender has a security interest therein, or
(b) collect Borrower’s Accounts, chattel paper, or General Intangibles directly
and charge the collection costs and expenses to the Loan Account.  Borrower
agrees that it will hold in trust for Lender, as Lender’s trustee, any of its or
its Subsidiaries’ Collections that it receives and immediately will deliver such
Collections to Lender or a Cash Management Bank in their original form as
received by Borrower or its Subsidiaries.

 

4.4          Filing of Financing Statements; Commercial Tort Claims; Delivery of
Additional Documentation Required.

 

(a)                                           Borrower authorizes Lender to file
any financing statement necessary or desirable to effectuate the transactions
contemplated by the Loan Documents, and any continuation statement or amendment
with respect thereto, in any appropriate filing office without the signature of
Borrower where permitted by applicable law. Borrower hereby ratifies the filing
of any financing statement filed without the signature of Borrower prior to the
date hereof.  Such financing statements may describe the Borrower Collateral in
the same manner as described herein or may contain an indication or description
of collateral that describes such property in any other manner as Lender may
determine is necessary, advisable or prudent to ensure the perfection of the
security interest in the Borrower Collateral granted to Lender herein, including
describing such property as “all assets, whether now owned or hereafter
acquired” or “all personal property, whether now owned or hereafter acquired.”

 

(b)                                           If Borrower or its Subsidiaries
acquire any commercial tort claims after the date hereof, Borrower shall
promptly (but in any event within three (3) Business Days after such
acquisition) deliver to Lender a written description of such commercial tort
claim and shall deliver a written agreement, in form and substance satisfactory
to Lender, pursuant

 

42

--------------------------------------------------------------------------------


 

to which Borrower or its Subsidiary, as applicable, shall grant a perfected
security interest in all of its right, title and interest in and to such
commercial tort claim to Lender, as security for the Obligations (a “Commercial
Tort Claim Assignment”) and, if Lender reasonably determines that perfection or
priority of Lender’s security interest is dependent on or enhanced by filing
Commercial Tort Claim Assignments, Borrower, promptly after the request of
Lender, shall file all such Commercial Tort Claim Assignments with the court as
appropriate.

 

(c)                                           At any time upon the request of
Lender, Borrower shall execute and deliver to Lender, and shall cause its
Subsidiaries to execute and deliver to Lender, any and all financing statements,
original financing statements in lieu of continuation statements, amendments to
financing statements, fixture filings, security agreements, pledges, mortgages,
surveys, assignments, Commercial Tort Claim Assignments, endorsements of
certificates of title, and all other documents (collectively, the “Additional
Documents”) that Lender may request in its Permitted Discretion, in form and
substance satisfactory to Lender, to create, perfect, and continue perfected or
to better perfect the Lender’s Liens in the assets of Borrower and its
Subsidiaries (whether now owned or hereafter arising or acquired, tangible or
intangible, real or personal), to create and perfect Liens in favor of Lender in
any owned Real Property acquired after the Closing Date, and in order to fully
consummate all of the transactions contemplated hereby and under the other Loan
Documents.  To the maximum extent permitted by applicable law, Borrower
authorizes Lender to execute any such Additional Documents in Borrower’s name
and authorizes Lender to file such executed Additional Documents in any
appropriate filing office.  In addition, on such periodic basis as Lender shall
require, Borrower shall (i) provide Lender with a report of all new material
patentable, copyrightable, or trademarkable materials acquired or generated by
Borrower or its Subsidiaries during the prior period, (ii) cause all material
patents, copyrights, and trademarks acquired or generated by Borrower or its
Subsidiaries that are not already the subject of a registration with the
appropriate filing office (or an application therefor diligently prosecuted) to
be registered with such appropriate filing office in a manner sufficient to
impart constructive notice of Borrower’s or the applicable Subsidiary’s
ownership thereof, and (iii) cause to be prepared, executed, and delivered to
Lender supplemental schedules to the applicable Loan Documents to identify such
patents, copyrights, and trademarks as being subject to the security interests
created thereunder; provided, however, that neither Borrower nor any of its
Subsidiaries shall register with the U.S. Copyright Office any unregistered
copyrights (whether in existence on the Closing Date or thereafter acquired,
arising, or developed) unless (i) the Borrower provides Lender with written
notice of its intent to register such copyrights not less than five (5) Business
Days prior to the date of the proposed registration, and (ii) prior to such
registration, the applicable Person executes and delivers to Lender an
intellectual property security agreement in form and substance satisfactory to
Lender, supplemental schedules to any existing intellectual property security
agreement, or such other documentation as Lender reasonably deems necessary in
order to perfect and continue perfected Lender’s Liens on such copyrights
following such registration.

 

43

--------------------------------------------------------------------------------


 

4.5          Power of Attorney.  Borrower hereby irrevocably makes, constitutes,
and appoints Lender (and any of Lender’s officers, employees, or agents
designated by Lender) as Borrower’s true and lawful attorney, with power to
(a) at any time that a Default or Event of Default shall have occurred and be
continuing or a Triggering Event Date shall have occurred, if Borrower refuses
to, or fails timely to execute and deliver any of the documents described in
Section 4.4, sign the name of Borrower on any of the documents described in
Section 4.4, (b) at any time that an Event of Default has occurred and is
continuing, sign Borrower’s name on any invoice or bill of lading relating to
the Borrower Collateral, drafts against Account Debtors, or notices to Account
Debtors, (c) send requests for verification of Borrower’s or its Subsidiaries’
Accounts, (d) at any time that a Cash Sweep Instruction is in effect, endorse
Borrower’s name on any of its payment items (including all of its Collections)
that may come into Lender’s possession, (e) at any time that an Event of Default
has occurred and is continuing, make, settle, and adjust all claims under
Borrower’s policies of insurance and make all determinations and decisions with
respect to such policies of insurance, and (f) at any time that an Event of
Default has occurred and is continuing, settle and adjust disputes and claims
respecting Borrower’s or its Subsidiaries’ Accounts, chattel paper, or General
Intangibles directly with Account Debtors, for amounts and upon terms that
Lender determines to be reasonable, and Lender may cause to be executed and
delivered any documents and releases that Lender determines to be necessary. 
The appointment of Lender as Borrower’s attorney, and each and every one of its
rights and powers, being coupled with an interest, is irrevocable until all of
the Obligations have been fully and finally repaid and performed and Lender’s
obligations to extend credit hereunder are terminated.

 

4.6          Right to Inspect.  Lender (through any of its officers, employees,
or agents) shall have the right, from time to time hereafter to inspect the
Books and make copies or abstracts thereof and to check, test, and appraise the
Collateral, or any portion thereof, in order to verify Borrower’s and its
Subsidiaries’ financial condition or the amount, quality, value, condition of,
or any other matter relating to, the Collateral.

 

4.7          Control Agreements.  Borrower agrees that it will and will cause
its Subsidiaries to take any or all reasonable steps in order for Lender to
obtain control in accordance with Sections 8-106, 9-104, 9-105, 9-106, and 9-107
of the Code with respect to (subject to the proviso contained in Section 7.12)
all of its or their Securities Accounts, Deposit Accounts, electronic chattel
paper, Investment Property, and letter-of-credit rights.  Upon the occurrence
and during the continuance of a Default or Event of Default, Lender may notify
any bank or securities intermediary to liquidate the applicable Deposit Account
or Securities Account or any related Investment Property maintained or held
thereby and remit the proceeds thereof to the Lender’s Account.

 

5.             REPRESENTATIONS AND WARRANTIES.

 

In order to induce Lender to enter into this Agreement, Borrower makes the
following representations and warranties to Lender which shall be true, correct,
and complete, in all material respects, as of the date hereof, and shall be
true, correct, and complete, in all material respects, as of the Closing Date,
and at and as of the date of the

 

44

--------------------------------------------------------------------------------


 

making of each Advance (or other extension of credit) made thereafter, as though
made on and as of the date of such Advance (or other extension of credit)
(except to the extent that such representations and warranties relate solely to
an earlier date) and such representations and warranties shall survive the
execution and delivery of this Agreement:

 

5.1          No Encumbrances.  Borrower and its Subsidiaries have good and
indefeasible title to, or a valid leasehold interest in, their personal property
assets and good and marketable title to, or a valid leasehold interest in, their
Real Property, in each case, free and clear of Liens except for Permitted Liens.

 

5.2          Eligible Inventory.  As to each item of Inventory that is
identified by Borrower as Eligible Inventory in a borrowing base report
submitted to Lender, such Inventory is, to the knowledge of Borrower, and
subject to the provisions of the following sentence, (a) of good and
merchantable quality, free from known defects, and (b) not excluded as
ineligible by virtue of one or more of the excluding criteria set forth in the
definition of Eligible Inventory.  Lender acknowledges that in view of the
magnitude of Borrower’s operations and the nature of Borrower’s business, a
portion of the Inventory identified by Borrower as Eligible Inventory in a
borrowing base report submitted to Lender may be damaged or may otherwise not be
of good and merchantable quality, and that Borrower has no practicable way to
identify such items of Inventory, and that Borrower shall not be deemed to have
breached this representation solely because of the foregoing.

 

5.3          Equipment.  All of the Equipment of Borrower and its Subsidiaries
is used or held for use in their business and is fit for such purposes, subject
to wear and tear and downtime and subject to replacement or upgrades in
connection with the expansion of Borrower’s business from time to time.

 

5.4          Location of Inventory and Equipment.  The Inventory and Equipment
of Borrower and its Subsidiaries are not stored with a bailee, warehouseman, or
similar party (other than third party logistics providers such as Ozburn-Hessey
Logistics, LLC) and are located only at, or in-transit between, the locations
identified on Schedule 5.4 (as such Schedule may be updated pursuant to
Section 6.9).

 

5.5          Inventory Records.  Borrower keeps correct and accurate records
itemizing and describing the type, quality, and quantity of its and its
Subsidiaries’ Inventory and the book value thereof.

 

5.6          State of Incorporation; Location of Chief Executive Office; FEIN;
Organizational Identification Number; Commercial Tort Claims.

 

(a)                                           The jurisdiction of organization
of Borrower and each of its Subsidiaries is set forth on Schedule 5.6(a).

 

(b)                                           The chief executive office of
Borrower and each of its Subsidiaries is located at the address indicated on
Schedule 5.6 (b) (as such Schedule may be updated pursuant to Section 6.9).

 

45

--------------------------------------------------------------------------------


 

(c)                                           Borrower’s and each of its
Subsidiaries’ FEIN and organizational identification numbers, if any, are
identified on Schedule 5.6(c).

 

(d)                                           As of the Closing Date, Borrower
and its Subsidiaries do not hold any commercial tort claims, except as set forth
on Schedule 5.6(d).

 

5.7          Due Organization and Qualification; Subsidiaries.

 

(a)                                           Borrower is duly organized and
existing and in good standing under the laws of the jurisdiction of its
organization and qualified to do business in any state where the failure to be
so qualified reasonably could be expected to result in a Material Adverse
Change.

 

(b)                                           Set forth on Schedule 5.7(b), is a
complete and accurate description of the authorized capital Stock of Borrower,
by class, and, as of the date or dates set forth in such Schedule, a description
of the number of shares of each such class that are issued and outstanding. 
Other than as described on Schedule 5.7(b), there are no subscriptions, options,
warrants, or calls relating to any shares of Borrower’s capital Stock, including
any right of conversion or exchange under any outstanding security or other
instrument.  Other than as described on Schedule 5.7(b), Borrower is not subject
to any obligation (contingent or otherwise) to repurchase or otherwise acquire
or retire any shares of its capital Stock or any security convertible into or
exchangeable for any of its capital Stock.

 

(c)                                           Set forth on Schedule 5.7(c), is a
complete and accurate list of Borrower’s direct and indirect Subsidiaries,
showing:  (i) the jurisdiction of their organization, (ii) the number of shares
of each class of common and preferred Stock authorized for each of such
Subsidiaries, and (iii) the number and the percentage of the outstanding shares
of each such class owned directly or indirectly by Borrower.  All of the
outstanding capital Stock of each such Subsidiary has been validly issued and is
fully paid and non-assessable.

 

(d)                                           Except as set forth on
Schedule 5.7(c), there are no subscriptions, options, warrants, or calls
relating to any shares of Borrower’s Subsidiaries’ capital Stock, including any
right of conversion or exchange under any outstanding security or other
instrument.  Neither Borrower nor any of its Subsidiaries is subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of Borrower’s Subsidiaries’ capital Stock or any security
convertible into or exchangeable for any such capital Stock.

 

5.8          Due Authorization; No Conflict.

 

(a)                                           The execution, delivery, and
performance by Borrower of this Agreement and the other Loan Documents to which
it is a party have been duly authorized by all necessary action on the part of
Borrower.

 

46

--------------------------------------------------------------------------------


 

(b)                                           The execution, delivery, and
performance by Borrower of this Agreement and the other Loan Documents to which
it is a party do not and will not (i) violate any provision of federal, state,
or local law or regulation applicable to Borrower, the Governing Documents of
Borrower, or any order, judgment, or decree of any court or other Governmental
Authority binding on Borrower, (ii) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
material contractual obligation of Borrower, (iii) result in or require the
creation or imposition of any Lien of any nature whatsoever upon any properties
or assets of Borrower, other than Permitted Liens, or (iv) require any approval
of Borrower’s interestholders or any approval or consent of any Person under any
material contractual obligation of Borrower, other than consents or approvals
that have been obtained and that are still in force and effect.

 

(c)                                           Other than (i) the filing of
financing statements, and (ii) any recording of the Intellectual Property
Security Agreement in the United States Copyright Office or the recording of the
Intellectual Property Security Agreement in the United States Patent and
Trademark Office, the execution, delivery, and performance by Borrower of this
Agreement and the other Loan Documents to which Borrower is a party do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, other than consents or
approvals that have been obtained and that are still in force and effect.

 

(d)                                           This Agreement and the other Loan
Documents to which Borrower is a party, and all other documents contemplated
hereby and thereby, when executed and delivered by Borrower will be the legally
valid and binding obligations of Borrower, enforceable against Borrower in
accordance with their respective terms, except as enforcement may be limited by
equitable principles or by bankruptcy, insolvency, reorganization, moratorium,
or similar laws relating to or limiting creditors’ rights generally.

 

(e)                                           The Lender’s Liens are validly
created, perfected, and first priority Liens, subject only to Permitted Liens.

 

(f)                                            The execution, delivery, and
performance by each Guarantor of the Loan Documents to which it is a party have
been duly authorized by all necessary action on the part of such Guarantor.

 

(g)                                           The execution, delivery, and
performance by each Guarantor of the Loan Documents to which it is a party do
not and will not (i) violate any provision of federal, state, or local law or
regulation applicable to such Guarantor, the Governing Documents of such
Guarantor, or any order, judgment, or decree of any court or other Governmental
Authority binding on such Guarantor, (ii) conflict with, result in a breach of,
or constitute (with due notice or lapse of time or both) a default under any
material contractual obligation of such Guarantor, (iii) result in or require
the creation or imposition of any Lien of any nature whatsoever upon any
properties or assets of such Guarantor, other than Permitted Liens, or
(iv) require any approval of such Guarantor’s interestholders or any approval or

 

47

--------------------------------------------------------------------------------


 

consent of any Person under any material contractual obligation of such
Guarantor, other than consents or approvals that have been obtained and that are
still in force and effect.

 

(h)                                           Other than (i) the filing of
financing statements, and (ii) any recording of the Intellectual Property
Security Agreement in the United States Copyright Office or the recording of the
Intellectual Property Security Agreement in the United States Patent and
Trademark Office, the execution, delivery, and performance by each Guarantor of
the Loan Documents to which such Guarantor is a party do not and will not
require any registration with, consent, or approval of, or notice to, or other
action with or by, any Governmental Authority other than consents or approvals
that have been obtained and that are still in force and effect.

 

(i)                                            The Loan Documents to which each
Guarantor is a party, and all other documents contemplated hereby and thereby,
when executed and delivered by such Guarantor will be the legally valid and
binding obligations of such Guarantor, enforceable against such Guarantor in
accordance with their respective terms, except as enforcement may be limited by
equitable principles or by bankruptcy, insolvency, reorganization, moratorium,
or similar laws relating to or limiting creditors’ rights generally.

 

5.9          Litigation.  Other than those matters disclosed on Schedule 5.9 and
other than matters existing on the Closing Date or arising after the Closing
Date that reasonably could not be expected to result in a Material Adverse
Change, there are no actions, suits, or proceedings pending or, to the best
knowledge of Borrower, threatened against Borrower or any of its Subsidiaries.

 

5.10        No Material Adverse Change.  All financial statements relating to
Borrower and its Subsidiaries that have been delivered by Borrower to Lender
have been prepared in accordance with GAAP (except, in the case of unaudited
financial statements, for the lack of footnotes and being subject to year-end
audit adjustments) and present fairly in all material respects, Borrower’s and
its Subsidiaries’ financial condition as of the date thereof and results of
operations for the period then ended.  There has not been a Material Adverse
Change with respect to Borrower and its Subsidiaries since the date of the
latest financial statements submitted to Lender on or before the Closing Date.

 

5.11        Fraudulent Transfer.

 

(a)                                           Borrower is Solvent.

 

(b)                                           No transfer of property is being
made by Borrower or its Subsidiaries and no obligation is being incurred by
Borrower or its Subsidiaries in connection with the transactions contemplated by
this Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of Borrower or its Subsidiaries.

 

5.12        Employee Benefits.  None of Borrower, any of its Subsidiaries, or
any of their ERISA Affiliates maintains or contributes to any Benefit Plan.

 

48

--------------------------------------------------------------------------------


 

5.13        Environmental Condition.  Except as set forth on Schedule 5.13,
(a) to Borrower’s knowledge, none of Borrower’s or its Subsidiaries’ properties
or assets has ever been used by Borrower, its Subsidiaries, or by previous
owners or operators in the disposal of, or to produce, store, handle, treat,
release, or transport, any Hazardous Materials, where such use, production,
storage, handling, treatment, release or transport was in violation, in any
material respect, of any applicable Environmental Law, (b) to Borrower’s
knowledge, none of Borrower’s or its Subsidiaries’ properties or assets has ever
been designated or identified in any manner pursuant to any environmental
protection statute as a Hazardous Materials disposal site, (c) neither Borrower
nor any of its Subsidiaries has received notice that a Lien arising under any
Environmental Law has attached to any revenues or to any Real Property owned or
operated by Borrower or its Subsidiaries, and (d) neither Borrower nor its
Subsidiaries has received a summons, citation, notice, or directive from the
United States Environmental Protection Agency or any other federal or state
governmental agency concerning any action or omission by Borrower or its
Subsidiaries resulting in the releasing or disposing of Hazardous Materials into
the environment.

 

5.14        Brokerage Fees.  Neither Borrower nor any of its Subsidiaries has
utilized the services of any broker or finder in connection with Borrower’s
obtaining financing from Lender under this Agreement and no brokerage commission
or finders fee is payable by Borrower or its Subsidiaries in connection
herewith.

 

5.15        Intellectual Property.

 

(a)                                           Each of Borrower and its
Subsidiaries owns, or holds licenses in, all material Intellectual Property
Rights.  Attached hereto as Schedule 5.15(a) (which Borrower may amend from time
to time provided that notice and copies thereof are promptly provided to Lender)
is a true, correct, and complete listing of all patents, patent applications,
trademarks, trademark applications and copyrights (including copyright
registrations and applications) as to which Borrower is the owner or is an
exclusive licensee.

 

(b)                                           Borrower represents and warrants
that it and its Subsidiaries have taken all actions reasonably necessary to
protect material Borrower Intellectual Property Rights, including (i) protecting
the secrecy and confidentiality of Borrower’s and its Subsidiaries’ confidential
information and trade secrets by having and enforcing a policy requiring all
current and former employees, consultants, licensees, vendors and contractors to
execute appropriate confidentiality and invention assignment agreements;
(ii) taking all actions reasonably necessary to ensure that no trade secret of
Borrower or its Subsidiaries falls or has fallen into the public domain; and
(iii) protecting the secrecy and confidentiality of the source code of all
computer software programs and applications of which Borrower and its
Subsidiaries is the owner or licensee by having and enforcing a policy requiring
any licensees of such source code to enter into license agreements with
appropriate use and non-disclosure restrictions.  Borrower and its Subsidiaries
have only entered into such source code licenses as set forth in
Schedule 5.15(b).

 

49

--------------------------------------------------------------------------------


 

(c)                                           Except as set forth on
Schedule 5.15(c), no past or present employee or contractor of Borrower or its
Subsidiaries has any ownership interest, license, permission or other right in
or to any material Borrower Intellectual Property Rights.

 

(d)                                           Borrower and its Subsidiaries have
made all necessary payments, filings and recordations to protect and maintain
their interest in material Borrower Intellectual Property Rights in the United
States or any other jurisdiction, including (i) making all necessary
registration, maintenance, and renewal fee payments; and (ii) filing all
necessary documents, including all applications for registration of copyrights,
trademarks, and patents.

 

(e)                                           No claim has been made and is
continuing or threatened that the use by Borrower or its Subsidiaries of any
item of General Intangibles is invalid or unenforceable or that the use by
Borrower or its Subsidiaries of any General Intangibles does or may violate the
rights of any Person, other than any such claim which would not cause a Material
Adverse Change. To the best of Borrower’s knowledge, there is currently no
infringement or unauthorized use of any item of Intellectual Property Rights
contained on Schedule 5.15(a).

 

(f)                                            Borrower and its Subsidiaries
have filed applications and taken any and all other actions reasonably necessary
to register all material copyrights, in good faith in accordance with the
procedures and regulations of the U.S. Copyright Office in a manner sufficient
to impart constructive notice of Borrower’s and its Subsidiaries’ ownership
thereof.

 

5.16        Leases.  Borrower and its Subsidiaries enjoy peaceful and
undisturbed possession under all leases material to their business and to which
they are parties or under which they are operating, and all of such leases are
valid and subsisting and no material default by Borrower or its Subsidiaries
(or, to the knowledge of Borrower or its Subsidiaries, by the lessors
thereunder) exists under any of them.

 

5.17        Deposit Accounts and Securities Accounts.  Set forth on
Schedule 5.17 is a listing of all of Borrower’s and its Subsidiaries’ Deposit
Accounts and Securities Accounts, including, with respect to each bank or
securities intermediary (a) the name and address of such Person, and (b) the
account numbers of the Deposit Accounts or Securities Accounts maintained with
such Person.

 

5.18        Complete Disclosure.  All representations and warranties (taken as a
whole) of Borrower set forth in this Agreement (including all information
contained in the Schedules hereto or in the other Loan Documents) are true and
accurate in all material respects on or as of the date or dates as of which such
representations and warranties are made and do not omit to state any fact
necessary to make such information (taken as a whole) not misleading in any
material respect in light of the circumstances under which such representations
and warranties were made.  On the Closing Date, the Closing Date Business Plan
represents, and as of the date on which any other Projections are delivered to
Lender, such additional Projections represent Borrower’s good faith estimate of
its and its Subsidiaries’ future performance for the periods covered thereby, it
being understood and agreed that Projections

 

50

--------------------------------------------------------------------------------


 

and plans are estimates, and that actual results are likely to vary from those
projected, planned or estimated.

 

5.19        Indebtedness.  Set forth on Schedule 5.19 is a true and complete
list of all Indebtedness of Borrower and its Subsidiaries outstanding
immediately prior to the Closing Date that is to remain outstanding after the
Closing Date and such Schedule accurately reflects the aggregate principal
amount of such Indebtedness and describes the principal terms thereof.

 

5.20        [Intentionally Omitted].

 

5.21        Taxes and Payments.  Borrower and its Subsidiaries have filed all
federal and state income tax returns and all other material tax returns,
domestic and foreign, required to be filed by them and have paid all taxes and
assessments payable by them which have become due, except for those contested in
good faith and adequately disclosed and fully provided for on the financial
statements of Borrower and its Subsidiaries, in accordance with GAAP and for
which Borrower and its Subsidiaries, as applicable, have provided adequate
reserves (in the good faith judgment of the management of Borrower and its
Subsidiaries).  Borrower and its Subsidiaries have provided adequate reserves
(in the good faith judgment of the management of Borrower and its Subsidiaries)
for the payment of all federal, state, local and foreign income taxes applicable
for the current fiscal year to date.  Except as set forth on Schedule 5.21,
there is no action, suit, proceeding, investigation, audit, or claim now pending
or, to the knowledge of Borrower threatened, by any authority regarding any
taxes relating to Borrower or its Subsidiaries that could reasonably be expected
to result in a material liability to Borrower or its Subsidiaries.  Except as
set forth on Schedule 5.21, as of the Closing Date, none of the Borrower or its
Subsidiaries have entered into an agreement or waiver or been requested to enter
into an agreement or waiver extending any statute of limitations relating to the
payment or collection of taxes of Borrower or its Subsidiaries, or is aware of
any circumstances that would cause the taxable years or other taxable periods of
Borrower or its Subsidiaries not to be subject to the normally applicable
statute of limitations.

 

6.             AFFIRMATIVE COVENANTS.

 

Borrower covenants and agrees that, so long as any credit hereunder shall be
available and until payment in full of the Obligations, Borrower shall and shall
cause each of its Subsidiaries to do all of the following:

 

6.1          Accounting System.  Maintain a system of accounting that enables
Borrower to produce financial statements in accordance with GAAP and maintain
records pertaining to the Collateral that contain information as from time to
time reasonably may be requested by Lender.  Borrower also shall keep a
reporting system that shows all additions, sales, claims, returns, and
allowances with respect to its and its Subsidiaries’ sales.

 

6.2          Collateral Reporting.  Provide Lender with the following documents
at the following times in form satisfactory to Lender:

 

51

--------------------------------------------------------------------------------


 

Monthly (not later than the 10th day of each month), except as provided below, a
report:

 

(a)           Itemizing all Inventory specifying the cost and the retail value,
as of the end of the prior month, of the Borrower’s and its Subsidiaries’
Inventory, by category, with additional detail showing additions to and
deletions therefrom, together with a reconciliation to the respective month-end
general ledgers and financial statements.

 

 

 

 

 

(b)           Setting forth net sales for the prior month.

 

 

 

 

 

(c)           Setting forth the cost of goods sold for the prior month, receipts
or purchases.

 

 

 

 

 

(d)           Setting forth a comprehensive accounting of all of the Borrower’s
and its Subsidiaries receipts and/or purchases for the prior month.

 

 

 

 

 

(e)           Setting forth the Borrower’s gross margin for all sales for the
prior month.

 

 

 

 

 

(f)            Listing all held checks.

(g)           Summarizing and aging all accounts payable by vendor (including,
without limitation, an itemization of all amounts owing to any landlord,
warehouseman or distributor (including, without limitation, Ozburn-Hessey
Logistics, LLC)), of the Borrower’s and its Subsidiaries’ accounts payable and
any book overdraft, together with a reconciliation to the respective month-end
general ledgers and financial statements.

(h)           Setting forth the Borrower’s stock ledger by department, along
with a general ledger-to-stock ledger reconciliation.

If a Triggering Event Date occurs, all such reports shall be delivered weekly,
until such time (if any) as Lender, in its sole discretion, notifies Borrower
that such reporting may revert back to a monthly basis.

 

 

 

Quarterly

 

(i)            Setting forth a detailed Inventory aging for the Borrower and its
Subsidiaries.

 

 

 

Upon request by Lender

 

(j)            As to the Collateral or the financial condition of the Borrower
and its Subsidiaries, warehouse receipts and such other items and statements as
Lender may request.

 

In addition, Borrower agrees to cooperate fully with Lender to facilitate and
implement a system of electronic collateral reporting in order to provide
electronic reporting of each of the items set forth above.

 

6.3          Financial Statements, Reports, Certificates.  Deliver to Lender:

 

52

--------------------------------------------------------------------------------


 

(a)                                           as soon as available, but in any
event within 30 days (45 days in the case of a month that is the end of one of
Borrower’s fiscal quarters) after the end of each month during each of
Borrower’s fiscal years,

 

(i)            an unaudited consolidated and consolidating balance sheet, income
statement, and statement of cash flow covering Borrower’s and its Subsidiaries’
operations during such period, and

 

(ii)           a Compliance Certificate,

 

(b)                                           as soon as available, but in any
event within 90 days after the end of each of Borrower’s fiscal years,

 

(i)            consolidated and consolidating financial statements of Borrower
and its Subsidiaries for each such fiscal year, audited by independent certified
public accountants reasonably acceptable to Lender and certified, without any
qualifications (including any (A) ”going concern” or like qualification or
exception, (B) qualification or exception as to the scope of such audit, or
(C) qualification which relates to the treatment or classification of any item
and which, as a condition to the removal of such qualification, would require an
adjustment to such item, the effect of which would be to cause any noncompliance
with the provisions of Section 7.18), by such accountants to have been prepared
in accordance with GAAP (such audited financial statements to include a balance
sheet, income statement, and statement of cash flow and, if prepared, such
accountants’ letter to management),

 

(ii)           a certificate of such accountants addressed to Lender stating
that such accountants do not have knowledge of the existence of any Default or
Event of Default under Section 7.18, and

 

(iii)          a Compliance Certificate,

 

(c)                                           as soon as available, but in any
event within 30 days prior to the start of each of Borrower’s fiscal years,
copies of Borrower’s Projections, in form and substance (including as to scope
and underlying assumptions) satisfactory to Lender, in its Permitted Discretion,
for the forthcoming 3 years, year by year, and for the forthcoming fiscal year,
month by month, certified by the chief financial officer of Borrower as being
such officer’s good faith estimate of the financial performance of Borrower
during the period covered thereby,

 

(d)                                           if and when filed by Borrower,

 

(i)            Form 10-Q quarterly reports, Form 10-K annual reports, and
Form 8-K current reports,

 

53

--------------------------------------------------------------------------------


 

(ii)           any other filings made by Borrower with the SEC, and

 

(iii)          copies of Borrower’s federal income tax returns, and any
amendments thereto, filed with the Internal Revenue Service; provided, however,
that the public filing of any document with the SEC shall be deemed to be
delivery to Lender for purposes of this subsection (d),

 

(e)                                           if and when provided, any other
information that is provided by Borrower to its shareholders generally;
provided, however, that the public filing of any document with the SEC shall be
deemed to be delivery to Lender for purposes of this subsection (e),

 

(f)                                            if and when filed by Borrower or
its Subsidiaries and as requested by Lender, satisfactory evidence of payment of
applicable excise taxes in each jurisdiction in which (i) Borrower or its
Subsidiaries conducts business or is required to pay any such excise tax,
(ii) where Borrower’s or its Subsidiaries’ failure to pay any such applicable
excise tax would result in a Lien on the properties or assets of Borrower or
such Subsidiaries, or (iii) where Borrower’s or its Subsidiaries’ failure to pay
any such applicable excise tax reasonably could be expected to result in a
Material Adverse Change,

 

(g)                                           promptly, but in any event within
5 days after Borrower has knowledge of any event or condition that constitutes a
Default or an Event of Default, notice thereof and a statement of the curative
action that Borrower proposes to take with respect thereto,

 

(h)                                           promptly after the commencement
thereof, but in any event within 5 days after the service of process with
respect thereto on Borrower or any of its Subsidiaries, notice of all actions,
suits, or proceedings brought by or against Borrower or any of its Subsidiaries
before any Governmental Authority which reasonably could be expected to result
in a Material Adverse Change,

 

(i)                                            promptly, notice of any material
changes to Borrower’s return practices and policies, and

 

(j)                                            upon the request of Lender, any
other information reasonably requested relating to the financial condition of
Borrower or its Subsidiaries.

 

In addition, Borrower agrees that no Subsidiary of Borrower will have a fiscal
year different from that of Borrower.  Borrower also agrees to cooperate with
Lender to allow Lender to consult with its independent certified public
accountants if Lender reasonably requests the right to do so and that, in such
connection, its independent certified public accountants are authorized to
communicate with Lender and to release to whatever financial information
concerning Borrower or its Subsidiaries that Lender reasonably may request.

 

6.4          Guarantor Reports.  Cause each Guarantor to deliver its annual
financial statements at the time when Borrower provides its audited financial
statements to Lender, but

 

54

--------------------------------------------------------------------------------


 

only to the extent such Guarantor’s financial statements are audited and are not
consolidated with Borrower’s financial statements, and copies of all federal
income tax returns as soon as the same are available and in any event no later
than 30 days after the same are required to be filed by law.

 

6.5          [Intentionally Omitted].

 

6.6          Maintenance of Properties.  Maintain and preserve all of its
properties which are necessary or useful in the proper conduct to its business
in good working order and condition, ordinary wear and tear excepted, and comply
at all times with the provisions of all material leases to which it is a party
as lessee, so as to prevent any loss or forfeiture thereof or thereunder.

 

6.7          Taxes.  Cause all assessments and taxes, whether real, personal, or
otherwise, due or payable by, or imposed, levied, or assessed against Borrower,
its Subsidiaries, or any of their respective assets to be paid in full, before
delinquency or before the expiration of any extension period, except to the
extent that the validity of such assessment or tax shall be the subject of a
Permitted Protest.  Borrower will and will cause its Subsidiaries to make timely
payment or deposit of all tax payments and withholding taxes required of it and
them by applicable laws, including those laws concerning F.I.C.A., F.U.T.A.,
state disability, and local, state, and federal income taxes, and will, upon
request, furnish Lender with proof satisfactory to Lender indicating that
Borrower and its Subsidiaries have made such payments or deposits.

 

6.8          Insurance.

 

(a)                                           At Borrower’s expense, maintain
insurance respecting its and its Subsidiaries’ properties and assets wherever
located, covering loss or damage by fire, theft, explosion, and all other
hazards and risks as ordinarily are insured against by other Persons engaged in
the same or similar businesses. Borrower also shall maintain business
interruption, public liability, and product liability insurance, as well as
insurance against larceny, embezzlement, and criminal misappropriation.  All
such policies of insurance shall be in such amounts and with such insurance
companies as are reasonably satisfactory to Lender. Borrower shall deliver
copies of all such policies to Lender with an endorsement naming Lender as the
sole loss payee (under a satisfactory lender’s loss payable endorsement) or
additional insured, as appropriate.  Each policy of insurance or endorsement
shall contain a clause requiring the insurer to give not less than 30 days prior
written notice to Lender in the event of cancellation of the policy for any
reason whatsoever.

 

(b)                                           Borrower shall give Lender prompt
notice of any loss covered by such insurance.  Lender shall have the exclusive
right to adjust any losses claimed under any such insurance policies after the
occurrence and during the continuation of an Event of Default, without any
liability to Borrower whatsoever in respect of such adjustments.  Any monies
received as payment for any loss under any insurance policy mentioned above
(other than liability insurance policies) or as payment of any award or
compensation for condemnation or taking by eminent domain, shall be paid over to
Lender to be applied at the option of

 

55

--------------------------------------------------------------------------------


 

Lender either to the prepayment of the Obligations or shall be disbursed to
Borrower under staged payment terms reasonably satisfactory to Lender for
application to the cost of repairs, replacements, or restorations. Any such
repairs, replacements, or restorations shall be effected with reasonable
promptness and shall be of a value at least equal to the value of the items of
property destroyed prior to such damage or destruction.

 

(c)                                           Borrower will not and will not
suffer or permit its Subsidiaries to take out separate insurance concurrent in
form or contributing in the event of loss with that required to be maintained
under this Section 6.8, unless Lender is included thereon as an additional
insured or loss payee under a lender’s loss payable endorsement.  Borrower
promptly shall notify Lender whenever such separate insurance is taken out,
specifying the insurer thereunder and full particulars as to the policies
evidencing the same, and copies of such policies promptly shall be provided to
Lender.

 

6.9          Location of Inventory and Equipment.  Keep Borrower’s and its
Subsidiaries’ Inventory and Equipment only at the locations identified on
Schedule 5.4 and their chief executive offices only at the locations identified
on Schedule 5.6(b); provided, however, that Borrower may amend Schedule 5.4 and
Schedule 5.6 so long as such amendment occurs by written notice to Lender not
less than 5 Business Days prior to the date on which such Inventory or Equipment
is moved to such new location or such chief executive office is relocated, so
long as such new location is within the continental United States, and so long
as, at the time of such written notification, Borrower provides to Lender a
Collateral Access Agreement with respect thereto.

 

6.10        Compliance with Laws.  Comply with the requirements of all
applicable laws, rules, regulations, and orders of any Governmental Authority,
other than laws, rules, regulations, and orders the non-compliance with which,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Change.

 

6.11        Leases.  Pay when due all rents and other amounts payable under any
material leases to which Borrower or any of its Subsidiaries is a party or by
which Borrower’s or any such Subsidiaries’ properties and assets are bound,
unless such payments are the subject of a Permitted Protest.

 

6.12        Existence.  At all times preserve and keep in full force and effect
Borrower’s and its Subsidiaries’ valid existence and good standing and any
rights and franchises material to their businesses.

 

6.13        Environmental.

 

(a)                                           Keep any property either owned or
operated by Borrower or its Subsidiaries free of any Environmental Liens or post
bonds or other financial assurances sufficient to satisfy the obligations or
liability evidenced by such Environmental Liens, (b) comply, in all material
respects, with Environmental Laws and provide to Lender documentation of such
compliance which Lender reasonably requests, (c) promptly notify Lender of any
release of a Hazardous Material in any reportable quantity from or onto

 

56

--------------------------------------------------------------------------------


 

property owned or operated by Borrower or its Subsidiaries and take any Remedial
Actions required to abate said release or otherwise to come into compliance with
applicable Environmental Law, and (d) promptly, but in any event within 5 days
of its receipt thereof, provide Lender with written notice of any of the
following:  (i) notice that an Environmental Lien has been filed against any of
the real or personal property of Borrower or its Subsidiaries, (ii) 
commencement of any Environmental Action or notice that an Environmental Action
will be filed against Borrower or its Subsidiaries, and (iii) notice of a
violation, citation, or other administrative order which reasonably could be
expected to result in a Material Adverse Change.

 

6.14        Disclosure Updates.  Promptly and in no event later than 5 Business
Days after obtaining knowledge thereof, notify Lender if any written
information, exhibit, or report furnished to Lender contained, at the time it
was furnished, any untrue statement of a material fact or omitted to state any
material fact necessary to make the statements contained therein not misleading
in light of the circumstances in which made.  The foregoing to the contrary
notwithstanding, any notification pursuant to the foregoing provision will not
cure or remedy the effect of the prior untrue statement of a material fact or
omission of any material fact nor shall any such notification have the effect of
amending or, modifying this Agreement or any of the Schedules hereto.

 

6.15        Formation or Acquisition of Subsidiaries.  If Borrower or any
Guarantor intends to form any direct or indirect Subsidiary or acquire any
direct or indirect Subsidiary after the Closing Date, Borrower or such Guarantor
shall provide at least five (5) days prior written notice to Lender.  At the
time that Borrower or such Guarantor forms any direct or indirect Subsidiary or
acquires any direct or indirect Subsidiary after the Closing Date, Borrower or
such Guarantor shall (a) cause such new Subsidiary to provide to Lender a
joinder to this Agreement or the Guaranty and Guarantor Security Agreement, or
cause such new Subsidiary to enter into the Guaranty and Guarantor Security
Agreement (if such agreements were not previously entered into), together with
such other security documents (including mortgages with respect to any Real
Property of such new Subsidiary and joinders to the Intellectual Property
Security Agreement), as well as appropriate financing statements (and with
respect to all property subject to a mortgage, fixture filings), all in form and
substance satisfactory to Lender (including being sufficient to grant Lender a
first priority Lien (subject to Permitted Liens) in and to the assets of such
newly formed or acquired Subsidiary), (b) enter into, and cause such new
Subsidiary to enter into, an [Intercompany Subordination Agreement], in form and
substance satisfactory to Lender, (c) provide to Lender a pledge agreement and
appropriate certificates and powers or financing statements, hypothecating all
of the direct or beneficial ownership interest in such new Subsidiary, in form
and substance satisfactory to Lender, and (d) provide to Lender all other
documentation, including one or more opinions of counsel satisfactory to Lender,
which in its opinion is appropriate with respect to the execution and delivery
of the applicable documentation referred to above (including policies of title
insurance or other documentation with respect to all property subject to a
mortgage).  Any document, agreement, or instrument executed or issued pursuant
to this Section 6.15 shall be a Loan Document.

 

57

--------------------------------------------------------------------------------


 

6.16        Intellectual Property.

 

(a)                                           Borrower agrees that, should it or
any of its Subsidiaries obtain an ownership interest in any Intellectual
Property Right which is not now a part of the Collateral, (i) any such
Intellectual Property Right shall automatically become Collateral and (ii) with
respect to any ownership interest in any Intellectual Property Right that
Borrower or such Subsidiary should obtain, it shall give prompt written notice
thereof to Lender in accordance with Section 12 hereof.  Borrower authorizes
Lender to modify this Agreement by amending Schedule 5.15(a) (and will cooperate
reasonably with Lender in effecting any such amendment) to include any
Intellectual Property Right which becomes part of the Collateral under this
Section.

 

(b)                                           With respect to material Borrower
Intellectual Property Rights, Borrower agrees, subject to the last sentence of
this subsection, to take all necessary steps, including making all necessary
payments and filings in connection with registration, maintenance, and renewal
of copyrights, trademarks, and patents in the U.S. Copyright Office, the U.S.
Patent and Trademark Office, any other appropriate government agencies in
foreign jurisdictions or in any court, to maintain each such Borrower
Intellectual Property Right.  Borrower agrees to take corresponding steps with
respect to each new or acquired material Intellectual Property Right to which it
or any of its Subsidiaries is now or later becomes entitled. Any expenses
incurred in connection with such activities shall be borne solely by Borrower.
None of Borrower or any of its Subsidiaries shall discontinue use of or
otherwise abandon any Intellectual Property Right without the written consent of
Lender, unless Borrower or such Subsidiary shall have previously determined that
such use or the pursuit or maintenance of such registration is no longer
desirable in the conduct of Borrower’s or such Subsidiary’s business and that
the loss thereof will not cause a Material Adverse Change, in which case,
Borrower will give notice of any such abandonment to Lender pursuant to the
terms of Section 12 hereof.

 

(c)                                           Borrower will continue to take all
actions reasonably necessary to protect the material Borrower Intellectual
Property Rights, including such steps as are set forth in Sections 5.15(a) and
(b) above.  Borrower further agrees to give Lender prompt written notice in
accordance with Section 12 hereof if Borrower or any of its Subsidiaries enters
into any agreements after the Closing Date pursuant to which it grants any right
to a third party to use or access the source code of any computer software
programs or applications of which Borrower or such Subsidiary is the owner or
licensee.  Borrower authorizes Lender to modify this Agreement by amending
Schedule 5.15(b) (and will cooperate reasonably with Lender in effecting any
such amendment) to include any such additional license grant(s).

 

(d)                                           Borrower agrees to notify Lender
promptly and in writing if it learns (i) that any item of the Borrower
Intellectual Property Rights contained on Schedule 5.16(a) may be determined to
have become abandoned or dedicated or (ii) of any adverse determination or the
institution of any proceeding (including the institution of any proceeding in
the U.S. Copyright Office, U.S. Patent and Trademark Office and any other

 

58

--------------------------------------------------------------------------------


 

appropriate government agencies in foreign jurisdictions, or any court)
regarding any item of the Borrower Intellectual Property Rights that would cause
a Material Adverse Change.

 

(e)                                           In the event that Borrower becomes
aware that any item of the General Intangibles is infringed or misappropriated
by a third party, Borrower shall promptly notify Lender and shall take such
actions as Borrower or Lender deems appropriate under the circumstances to
protect such General Intangibles, including suing for infringement or
misappropriation and for an injunction against such infringement or
misappropriation, unless any such infringement or misappropriation would not
cause a Material Adverse Change. Any expense incurred in connection with such
activities shall be borne solely by Borrower.

 

(f)                                            Borrower agrees that, should it
or any of its Subsidiaries create or otherwise obtain an ownership interest in,
or license of, material copyrights after the Closing Date, it shall, promptly
after such creation or acquisition (but in no event to exceed 60 days after such
creation or acquisition), (i) provide the Lender with five (5) Business Days’
prior written notice of its intent to effect any registration thereof with the
United States Copyright Office, (ii) file applications and take any and all
other actions reasonably necessary to register all such copyrights in good faith
in accordance with the procedures and regulations of the United States Copyright
Office in a manner sufficient to impart constructive notice of Borrower’s or
such Subsidiary’s ownership thereof, and (iii) cause to be prepared, executed,
and delivered to Lender, with sufficient time to permit Lender to record no
later than the last Business Day within ten (10) days following the date that
such copyrights have been registered or an application for registration has been
filed, an Intellectual Property Security Agreement or supplemental schedules to
the Intellectual Property Security Agreement reflecting the security interest of
Lender in such new copyrights, which supplemental schedules shall be in form and
content suitable for registration with the United States Copyright Office so as
to give constructive notice, when so registered, of the transfer by Borrower to
Lender of a security interest in such copyrights.

 

(g)                                           Borrower shall maintain copies of
all source and object code for all software utilized in its business operations
at safe and secure offsite locations reasonably acceptable to Lender, and shall,
at the request of Lender, advise the operators of such locations of Lender’s
security interest in such software, shall keep Lender fully informed of each
such location, and shall maintain the currency of all such software stored
offsite.

 

7.             NEGATIVE COVENANTS.

 

Borrower covenants and agrees that, so long as any credit hereunder shall be
available and until payment in full of the Obligations, Borrower will not and
will not permit any of its Subsidiaries to do any of the following:

 

7.1          IndebtednessCreate, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except:

 

59

--------------------------------------------------------------------------------


 

(a)                                           Indebtedness evidenced by this
Agreement and the other Loan Documents, together with Indebtedness owed to
Underlying Issuers with respect to Underlying Letters of Credit,

 

(b)                                           Indebtedness set forth on
Schedule 5.19,

 

(c)                                           Permitted Purchase Money
Indebtedness,

 

(d)                                           refinancings, renewals, or
extensions of Indebtedness permitted under clauses (b) and (c) of this
Section 7.1 (and continuance or renewal of any Permitted Liens associated
therewith) so long as:  (i) the terms and conditions of such refinancings,
renewals, or extensions do not, in Lender’s reasonable judgment, materially
impair the prospects of repayment of the Obligations by Borrower or materially
impair Borrower’s creditworthiness, (ii) such refinancings, renewals, or
extensions do not result in an increase in the principal amount of, or interest
rate with respect to, the Indebtedness so refinanced, renewed, or extended,
(iii) such refinancings, renewals, or extensions do not result in a shortening
of the average weighted maturity of the Indebtedness so refinanced, renewed, or
extended, nor are they on terms or conditions that, taken as a whole, are
materially more burdensome or restrictive to Borrower, (iv) if the Indebtedness
that is refinanced, renewed, or extended was subordinated in right of payment to
the Obligations, then the terms and conditions of the refinancing, renewal, or
extension Indebtedness must include subordination terms and conditions that are
at least as favorable to Lender as those that were applicable to the refinanced,
renewed, or extended Indebtedness, and (v) the Indebtedness that is refinanced,
renewed, or extended is not recourse to any Person that is liable on account of
the Obligations other than those Persons which were obligated with respect to
the Indebtedness that was refinanced, renewed, or extended,

 

(e)                                           endorsement of instruments or
other payment items for deposit,

 

(f)                                            Indebtedness composing Permitted
Investments,

 

(g)                                           additional unsecured Indebtedness
of the Borrower and any of its Subsidiaries in an aggregate principal amount not
to exceed $250,000,000 at any time outstanding so long as (a) immediately prior
to and after giving effect thereto no Default or Event of Default shall have
occurred and be continuing or will result therefrom and (b) no Triggering Event
Date shall have occurred or will result therefrom, and

 

(h)           indebtedness described on Schedule 7.1.

 

7.2          Liens.  Create, incur, assume, or suffer to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens (including Liens that are replacements of Permitted
Liens to the extent that the original Indebtedness is refinanced, renewed, or
extended under Section 7.1(d) and so long as the replacement Liens only encumber
those assets (or the proceeds of such assets in connection with Permitted Liens

 

60

--------------------------------------------------------------------------------


 

securing the original Indebtedness under the Wells Fargo Bank Amended Credit
Agreement) that secured the refinanced, renewed, or extended Indebtedness).

 

7.3          Restrictions on Fundamental Changes.

 

(a)                                           Enter into any merger,
consolidation, reorganization, or recapitalization, or reclassify its Stock, or
purchase all or substantially all of the assets or Stock of any other Person, in
any case, in one transaction or a series of transactions, or enter into any
agreement in respect of or to undertake any of the foregoing; provided, however,
that this Section 7.3(a) shall not prohibit or restrict in any way Borrower’s
ability to make Permitted Inventory Acquisitions from time to time so long as
(a) immediately prior to and after giving effect to any Permitted Inventory
Acquisition no Default or Event of Default shall have occurred and be continuing
or will result therefrom and (b) no Triggering Event Date shall have occurred or
will result therefrom.

 

(b)                                           Liquidate, wind up, or dissolve
itself (or suffer any liquidation or dissolution).

 

7.4          Disposal of Assets.  Other than Permitted Dispositions, convey,
sell, lease, license, assign, transfer, or otherwise dispose of any of
Borrower’s or its Subsidiaries’ assets.

 

7.5          Change Name.  Change Borrower’s or any of its Subsidiaries’ names,
FEINs, organizational identification number, state of organization or
organizational identity; provided, however, that Borrower or any of its
Subsidiaries may change their names upon at least 30 days prior written notice
to Lender of such change and so long as, (a) at the time of such written
notification, Borrower or its Subsidiary provides any financing statements
necessary to perfect and continue perfected the Lender’s Liens and
(b) immediately after such name change Borrower provides Lender with evidence of
such name change (including copies of any related public filings).

 

7.6          Nature of Business.  Make any change in the principal nature of
Borrower’s business as an online liquidator or retailer (it being agreed that
changes in the categories or types of goods and services offered by Borrower as
of the Closing Date and changes in the manner in which Borrower offers such
goods and services as of the Closing Date and/or the addition or termination of
services offered by Borrower or its Subsidiaries shall not be considered a
fundamental change in the nature of Borrower’s business as an online liquidator
or retailer).

 

7.7          Prepayments and Amendments.  Except in connection with a
refinancing permitted by Section 7.1(d), or upon Lender’s consent, a refinancing
of indebtedness under Section 7.1(h):

 

(a)                                           optionally prepay, redeem,
defease, purchase, or otherwise acquire any Indebtedness of Borrower or its
Subsidiaries, other than the Obligations in accordance with this Agreement;
provided however that, notwithstanding the foregoing, or anything else in this
Agreement or in any of the Loan Documents, the Borrower may repurchase or
refinance

 

61

--------------------------------------------------------------------------------


 

any or all of its outstanding 3.75% Senior Convertible Notes due 2011 in the
original principal amount of $120,000,00 on terms approved by Borrower, so long
as (a) immediately prior to and after giving effect thereto no Default or Event
of Default shall have occurred and be continuing or will result therefrom and
(b) no Triggering Event Date shall have occurred within the prior thirty (30)
days or will occur upon the consummation of any such repurchase or refinancing;
or

 

(b)                                           directly or indirectly, amend,
modify, alter, increase, or change any of the terms or conditions of any
agreement, instrument, document, indenture, or other writing evidencing or
concerning Indebtedness permitted under Sections 7.1(b) or (c).

 

7.8          [Intentionally Omitted].

 

7.9          Consignments.  Consign any of its or their Inventory or sell any of
its or their Inventory on bill and hold, sale or return, sale on approval, or
other conditional terms of sale; provided, however, that this Section 7.9 shall
not prohibit or restrict in any way Borrower’s ability to offer or sell any of
its Inventory in accordance with Borrower’s customary returns policies and other
customary terms of sale, as in effect from time to time so long as Lender has
received prior written notice of any changes to such policies or terms.

 

7.10        Distributions.  Make any distribution or declare or pay any
dividends (in cash or other property, other than common Stock) on, or purchase,
acquire, redeem, or retire any of Borrower’s Stock, of any class, whether now or
hereafter outstanding; provided, however, that this Section 7.10 shall not
prohibit or restrict in any way Borrower’s ability to repurchase or otherwise
acquire shares of Borrower’s Stock pursuant to terms of stock purchase
agreements or similar agreements or arrangements pursuant to which Borrower has
or may in the future have the right to repurchase shares of Borrower’s Stock
from former employees of, or former consultants to, Borrower as a result of a
termination of any such person’s employment by or service to Borrower or
otherwise in accordance with similar provisions of any restricted stock awards
or similar arrangements entered into by Borrower from time to time if (i) after
giving effect thereto the aggregate amount of such purchases, redemptions,
retirements and acquisitions paid or made after the Closing Date is not in
excess of $5,000,000, and (ii) (a) immediately prior to and after giving effect
thereto no Default or Event of Default shall have occurred and be continuing or
will result therefrom and (b) no Triggering Event Date shall have occurred or
will result therefrom.

 

7.11        Accounting Methods.  Modify or change its fiscal year or its method
of accounting (other than in accordance with GAAP) or enter into, modify, or
terminate any agreement currently existing, or at any time hereafter entered
into with any third party accounting firm or service bureau for the preparation
or storage of Borrower’s or its Subsidiaries’ accounting records without said
accounting firm or service bureau agreeing to provide Lender information
regarding Borrower’s and its Subsidiaries’ financial condition.

 

7.12        Investments.  Except for Permitted Investments, directly or
indirectly, make or acquire any Investment or incur any liabilities (including
contingent obligations) for or in connection with any Investment; provided,
however, that Borrower and its Subsidiaries shall

 

62

--------------------------------------------------------------------------------


 

not have Permitted Investments (other than in the Cash Management Accounts) in
Deposit Accounts or Securities Accounts in an aggregate amount in excess of
$250,000.00 at any one time unless Borrower or its Subsidiary, as applicable,
and the applicable securities intermediary or bank have entered into Control
Agreements governing such Permitted Investments in order to perfect (and further
establish) the Lender’s Liens in such Permitted Investments.  Subject to the
foregoing proviso, Borrower shall not and shall not permit its Subsidiaries to
establish or maintain any Deposit Account or Securities Account unless Lender
shall have received a Control Agreement in respect of such Deposit Account or
Securities Account.

 

7.13        Transactions with Affiliates.  Directly or indirectly enter into or
permit to exist any transaction with any Affiliate of Borrower except for
transactions that (a) are upon fair and reasonable terms, (b) if they involve
one or more payments by Borrower or its Subsidiaries in excess of $60,000.00,
are fully disclosed to Lender, and (c) are no less favorable to Borrower or its
Subsidiaries, as applicable, than would be obtained in an arm’s length
transaction with a non-Affiliate.

 

7.14        Suspension.  Suspend or go out of a substantial portion of the
business conducted by Borrower and its Subsidiaries, considered as a whole.

 

7.15        [Intentionally Omitted].

 

7.16        Use of Proceeds.  Use the proceeds of the Advances for any purpose
other than (a) on the Closing Date, to pay transactional fees, costs, and
expenses incurred in connection with this Agreement, the other Loan Documents,
and the transactions contemplated hereby and thereby, and (b) thereafter,
consistent with the terms and conditions hereof, for its lawful and permitted
purposes.

 

7.17        Inventory and Equipment with Bailees.  Store the Inventory or
Equipment of Borrower or its Subsidiaries at any time now or hereafter with a
bailee, warehouseman, or similar party; provided, however, that this provision
shall not be deemed to restrict Borrower’s engagement or use of third party
logistics providers such as Ozburn-Hessey Logistics, LLC.

 

7.18        [Intentionally Omitted].

 

8.             EVENTS OF DEFAULT.

 

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

 

8.1          If Borrower fails to pay when due and payable, or when declared due
and payable, all or any portion of the Obligations (whether of principal,
interest (including any interest which, but for the provisions of the Bankruptcy
Code, would have accrued on such amounts), fees and charges due Lender,
reimbursement of Lender Expenses, or other

 

63

--------------------------------------------------------------------------------


 

amounts constituting Obligations); provided, however, that in the case of
Overadvances that are caused by the charging of interest, fees, or Lender
Expenses to the Loan Account, such event shall not constitute an Event of
Default if, within 3 Business Days of its receipt of telephonic notice of such
Overadvance, Borrower eliminates such Overadvance;

 

8.2          If Borrower or any of its Subsidiaries fails in any material
respect to perform, keep, or observe any term, provision, condition, covenant,
or agreement contained in this Agreement or in any of the other Loan Documents;

 

8.3          If any material portion of the consolidated assets of the Borrower
and its Subsidiaries is attached, seized, subjected to a writ or distress
warrant, levied upon, or comes into the possession of any third Person;
provided, however, that this provision shall not be deemed to apply to
Borrower’s use of third party logistics providers such as Ozburn-Hessey
Logistics, LLC;

 

8.4          If an Insolvency Proceeding is commenced by Borrower or any of its
Subsidiaries;

 

8.5          If an Insolvency Proceeding is commenced against Borrower, or any
of its Subsidiaries, and any of the following events occur:  (a) Borrower or
such Subsidiary consents to the institution of such Insolvency Proceeding
against it, (b) the petition commencing the Insolvency Proceeding is not timely
controverted; provided, however, that, during the pendency of such period,
Lender shall be relieved of its obligations to extend credit hereunder, (c) the
petition commencing the Insolvency Proceeding is not dismissed within 45
calendar days of the date of the filing thereof; provided, however, that, during
the pendency of such period, Lender shall be relieved of its obligation to
extend credit hereunder, (d) an interim trustee is appointed to take possession
of all or any substantial portion of the properties or assets of, or to operate
all or any substantial portion of the business of, Borrower or any of its
Subsidiaries, or (e) an order for relief shall have been entered therein;

 

8.6          If Borrower or any of its Subsidiaries is enjoined, restrained, or
in any way prevented by court order from continuing to conduct all or any
material part of its business affairs;

 

8.7          If a notice of Lien, levy, or assessment is filed of record with
respect to any of Borrower’s or any of its Subsidiaries’ assets by the United
States, or any department, agency, or instrumentality thereof, or by any state,
county, municipal, or governmental agency, or if any taxes or debts owing at any
time hereafter to any one or more of such entities becomes a Lien, whether
choate or otherwise, upon any of Borrower’s or any of its Subsidiaries’ assets
and the same is not paid before such payment is delinquent;

 

8.8          If a judgment or other claim becomes a Lien or encumbrance upon any
material portion of Borrower’s or any of its Subsidiaries’ assets;

 

64

--------------------------------------------------------------------------------


 

8.9          If there is a default in any material agreement to which Borrower
or any of its Subsidiaries is a party and such default (a) occurs at the final
maturity of the obligations thereunder, or (b) results in the acceleration by
the other party thereto of the maturity of Borrower’s or its Subsidiaries’
obligations thereunder or in the termination of such agreement; but in each such
case only if the same has a material adverse effect on Borrower and its
Subsidiaries considered as a whole;

 

8.10        If Borrower or any of its Subsidiaries makes any payment on account
of Indebtedness that has been contractually subordinated in right of payment to
the payment of the Obligations, except to the extent such payment is permitted
by the terms of the subordination provisions applicable to such Indebtedness;

 

8.11        If any misstatement or misrepresentation of a material fact exists
as of the date when made or deemed made, in any warranty, representation,
statement, or Record made to Lender by or on behalf of Borrower or its
Subsidiaries;

 

8.12        If the Obligation of any Guarantor under its Guaranty is limited or
terminated by such Guarantor thereunder;

 

8.13        If this Agreement or any other Loan Document that purports to create
a Lien, shall, for any reason, fail or cease to create a valid and perfected
and, except to the extent permitted by the terms hereof or thereof, first
priority Lien on or security interest in the Collateral covered hereby or
thereby, except as a result of a disposition of the applicable Collateral in a
transaction permitted under this Agreement;

 

8.14        Any provision of any Loan Document shall at any time for any reason
be declared to be null and void, or the validity or enforceability thereof shall
be contested by Borrower or its Subsidiaries, or a proceeding shall be commenced
by Borrower or its Subsidiaries, or by any Governmental Authority having
jurisdiction over Borrower or its Subsidiaries seeking to establish the
invalidity or unenforceability thereof, or Borrower or its Subsidiaries, shall
deny that Borrower or its Subsidiaries has any liability or obligation purported
to be created under any Loan Document; or

 

8.15        If any Change of Control shall occur.

 

9.             LENDER’S RIGHTS AND REMEDIES.

 

9.1          Rights and Remedies.  Upon the occurrence, and during the
continuation, of an Event of Default, Lender (at its election but without notice
of its election and without demand) may do any one or more of the following, all
of which are authorized by Borrower:

 

(a)                                           Declare all or any portion of the
Obligations, whether evidenced by this Agreement, by any of the other Loan
Documents, or otherwise, immediately due and payable;

 

65

--------------------------------------------------------------------------------


 

(b)                                           Cease or restrict advancing money
or extending credit to or for the benefit of Borrower under this Agreement,
under any of the Loan Documents, or under any other agreement between Borrower
and Lender;

 

(c)                                           Terminate this Agreement and any
of the other Loan Documents as to any future liability or obligation of Lender,
but without affecting any of the Lender’s Liens in the Collateral and without
affecting the Obligations;

 

(d)                                           Settle or adjust disputes and
claims directly with Borrower’s Account Debtors for amounts and upon terms which
Lender considers advisable, and in such cases, Lender will credit Borrower’s
Loan Account with only the net amounts received by Lender in payment of such
disputed Accounts after deducting all Lender Expenses incurred or expended in
connection therewith;

 

(e)                                           Cause Borrower to hold all of its
returned Inventory in trust for Lender and segregate all such Inventory from all
other assets of Borrower or in Borrower’s possession;

 

(f)                                            Without notice to or demand upon
Borrower, make such payments and do such acts as Lender considers necessary or
reasonable to protect its security interests in the Collateral.  Borrower agrees
to assemble the Collateral if Lender so requires, and to make the Collateral
available to Lender at a place that Lender may designate which is reasonably
convenient to both parties.  Borrower authorizes Lender to enter the premises
where the Collateral is located, to take and maintain possession of the
Collateral, or any part of it, and to pay, purchase, contest, or compromise any
Lien that in Lender’s determination appears to conflict with the priority of
Lender’s Liens in and to the Collateral and to pay all expenses incurred in
connection therewith and to charge Borrower’s Loan Account therefor.  With
respect to any of Borrower’s owned or leased premises, Borrower hereby grants
Lender a license to enter into possession of such premises and to occupy the
same, without charge, in order to exercise any of Lender’s rights or remedies
provided herein, at law, in equity, or otherwise;

 

(g)                                           Without notice to Borrower (such
notice being expressly waived), and without constituting an acceptance of any
collateral in full or partial satisfaction of an obligation (within the meaning
of the Code), set off and apply to the Obligations any and all (i) balances and
deposits of Borrower held by Lender (including any amounts received in the Cash
Management Accounts), or (ii) Indebtedness at any time owing to or for the
credit or the account of Borrower held by Lender;

 

(h)                                           Hold, as cash collateral, any and
all balances and deposits of Borrower held by Lender, and any amounts received
in the Cash Management Accounts, to secure the full and final repayment of all
of the Obligations;

 

(i)                                            Ship, reclaim, recover, store,
finish, maintain, repair, prepare for sale, advertise for sale, and sell (in the
manner provided for herein) the Borrower Collateral.  Borrower hereby grants to
Lender a license or other right to use, without charge, Borrower’s

 

66

--------------------------------------------------------------------------------


 

labels, patents, copyrights, trade secrets, trade names, trademarks, service
marks, and advertising matter, or any property of a similar nature, as it
pertains to the Borrower Collateral, in completing production of, advertising
for sale, and selling any Borrower Collateral and Borrower’s rights under all
licenses and all franchise agreements shall inure to Lender’s benefit;

 

(j)                                            Sell the Borrower Collateral at
either a public or private sale, or both, by way of one or more contracts or
transactions, for cash or on terms, in such manner and at such places (including
Borrower’s premises) as Lender determines is commercially reasonable.  It is not
necessary that the Borrower Collateral be present at any such sale;

 

(k)                                           Lender shall give notice of the
disposition of the Borrower Collateral as follows:

 

(i)            Lender shall give Borrower a notice in writing of the time and
place of public sale, or, if the sale is a private sale or some other
disposition other than a public sale is to be made of the Borrower Collateral,
the time on or after which the private sale or other disposition is to be made;
and

 

(ii)           The notice shall be personally delivered to Borrower as provided
in Section 12, at least 10 days before the earliest time of disposition set
forth in the notice; no notice needs to be given prior to the disposition of any
portion of the Borrower Collateral that is perishable or threatens to decline
speedily in value or that is of a type customarily sold on a recognized market;

 

(l)                                            Lender may credit bid and
purchase at any public sale;

 

(m)                                          Lender may seek the appointment of
a receiver or keeper to take possession of all or any portion of the Borrower
Collateral or to operate same and, to the maximum extent permitted by law, may
seek the appointment of such a receiver without the requirement of prior notice
or a hearing; and

 

(n)                                           Lender shall have all other rights
and remedies available at law or in equity or pursuant to any other Loan
Document.

 

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrower or any other Person or any act
by the Lender, Lender’s obligation to extent credit hereunder shall terminated
and the Obligations then outstanding, together with all accrued and unpaid
interest thereon and all fees and all other amounts due under this Agreement and
the other Loan Documents, shall automatically and immediately become due and
payable, without presentment, demand, protest, or notice of any kind, all of
which are expressly waived by Borrower.

 

67

--------------------------------------------------------------------------------


 

9.2          Remedies Cumulative.  The rights and remedies of Lender under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative.  Lender shall have all other rights and remedies not inconsistent
herewith as provided under the Code, by law, or in equity.  No exercise by
Lender of one right or remedy shall be deemed an election, and no waiver by
Lender of any Event of Default shall be deemed a continuing waiver.  No delay by
Lender shall constitute a waiver, election, or acquiescence by it.

 

10.          TAXES AND EXPENSES.

 

If Borrower fails to pay any monies (whether taxes, assessments, insurance
premiums, or, in the case of leased properties or assets, rents or other amounts
payable under such leases) due to third Persons, or fails to make any deposits
or furnish any required proof of payment or deposit, all as required under the
terms of this Agreement, then, Lender, in its sole discretion and without prior
notice to Borrower, may do any or all of the following:  (a) make payment of the
same or any part thereof, (b) set up such reserves against the Borrowing Base or
the Maximum Revolver Amount as Lender deems necessary to protect Lender from the
exposure created by such failure, or (c) in the case of the failure to comply
with Section 6.8 hereof, obtain and maintain insurance policies of the type
described in Section 6.8 and take any action with respect to such policies as
Lender deems prudent.  Any such amounts paid by Lender shall constitute Lender
Expenses and any such payments shall not constitute an agreement by Lender to
make similar payments in the future or a waiver by Lender of any Event of
Default under this Agreement.  Lender need not inquire as to, or contest the
validity of, any such expense, tax, or Lien and the receipt of the usual
official notice for the payment thereof shall be conclusive evidence that the
same was validly due and owing.

 

11.          WAIVERS; INDEMNIFICATION.

 

11.1        Demand; Protest.  Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by
Lender on which Borrower may in any way be liable.

 

11.2        Lender’s Liability for Borrower Collateral.  Borrower hereby agrees
that:  (a) so long as Lender complies with its obligations, if any, under the
Code, Lender shall not in any way or manner be liable or responsible for: 
(i) the safekeeping of the Borrower Collateral, (ii) any loss or damage thereto
occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Borrower Collateral shall be borne by
Borrower.

 

11.3        Indemnification.  Borrower shall pay, indemnify, defend, and hold
the Lender-Related Persons, and each Participant (each, an “Indemnified Person”)
harmless (to the fullest extent permitted by law) from and against any and all
claims, demands, suits, actions, investigations, proceedings, liabilities,
costs, fines, penalties, and damages, and all

 

68

--------------------------------------------------------------------------------


 

reasonable attorneys, experts and consultants fees and disbursements and other
costs and expenses actually incurred in connection therewith or in connection
with the enforcement of this indemnification (as and when they are incurred and
irrespective of whether suit is brought), at any time asserted against, imposed
upon, or incurred by any of them (a) in connection with or as a result of or
related to the execution, delivery, enforcement, performance, or administration
(including any restructuring or workout with respect hereto) of this Agreement,
any of the other Loan Documents, or the transactions contemplated hereby or
thereby or the monitoring of Borrower’s and its Subsidiaries’ compliance with
the terms of the Loan Documents, and (b) with respect to any investigation,
litigation, or proceeding related to this Agreement, any other Loan Document, or
the use of the proceeds of the credit provided hereunder (irrespective of
whether any Indemnified Person is a party thereto), or any act, omission, event,
or circumstance in any manner related thereto (all the foregoing, collectively,
the “Indemnified Liabilities”).  The foregoing to the contrary notwithstanding,
Borrower shall have no obligation to any Indemnified Person under this
Section 11.3 with respect to any Indemnified Liability that a court of competent
jurisdiction finally determines to have resulted from the gross negligence or
willful misconduct of such Indemnified Person.  This provision shall survive the
termination of this Agreement and the repayment of the Obligations.  If any
Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which Borrower was required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Borrower
with respect thereto.  WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY
TO EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN
WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF
SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

 

12.          NOTICES.

 

Unless otherwise provided in this Agreement, all notices or demands by Borrower
or Lender to the other relating to this Agreement or any other Loan Document
shall be in writing and (except for financial statements and other informational
documents which may be sent by first-class mail, postage prepaid) shall be
personally delivered or sent by registered or certified mail (postage prepaid,
return receipt requested), overnight courier, electronic mail (at such email
addresses as Borrower or Lender, as applicable, may designate to each other in
accordance herewith), or telefacsimile to Borrower or Lender, as the case may
be, at its address set forth below:

 

If to Borrower:

 

OVERSTOCK.COM, INC.

 

 

6350 South 3000 East

 

 

Salt Lake City, Utah 84121

 

 

Attn: Senior Vice President, Finance

 

 

Fax No.  (801) 947-3144

 

69

--------------------------------------------------------------------------------


 

And to:

 

OVERSTOCK.COM, INC.

 

 

6350 South 3000 East

 

 

Salt Lake City, Utah 84121

 

 

Attn: Senior Vice President, Corporate Affairs and Legal

 

 

Fax No.  (801) 947-3144

 

 

 

with copies to:

 

BRACEWELL & GIULIANI, LLP

 

 

111 Congress Ave., Suite 2300

 

 

Austin, Texas 78701

 

 

Attn: Tom Adkins, Esq.

 

 

Fax No.  (512) 479-3940

 

 

 

 

 

 

If to Lender:

 

WELLS FARGO RETAIL FINANCE, LLC

 

 

One Boston Place, 19th Floor

 

 

Boston, Massachusetts 02108

 

 

Attn: Jennifer Cann

 

 

Fax No.: 617-523-4032

 

 

 

 

 

 

with copies to:

 

RIEMER & BRAUNSTEIN LLP

 

 

3 Center Plaza

 

 

Boston., Massachusetts 02108

 

 

Attn: Donald E. Rothman, Esquire

 

 

Fax No.  617-880-3456

 

Lender and Borrower may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party.  All notices or demands sent in accordance with this Section 12, other
than notices by Lender in connection with enforcement rights against the
Borrower Collateral under the provisions of the Code, shall be deemed received
on the earlier of the date of actual receipt or three (3) Business Days after
the deposit thereof in the mail.  Borrower acknowledges and agrees that notices
sent by Lender in connection with the exercise of enforcement rights against
Borrower Collateral under the provisions of the Code shall be deemed sent when
deposited in the mail or personally delivered, or, where permitted by law,
transmitted by telefacsimile or any other method set forth above.

 

13.          CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

 

(a)                                           THE VALIDITY OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS (UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN

 

70

--------------------------------------------------------------------------------


 

ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF, AND THE RIGHTS OF THE
PARTIES HERETO AND THERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR
THEREUNDER OR RELATED HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS.

 

(b)                                           THE PARTIES AGREE THAT ALL ACTIONS
OR PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW,  FEDERAL COURTS LOCATED IN THE COUNTY OF SUFFOLK,
COMMONWEALTH OF MASSACHUSETTS, PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT LENDER’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE LENDER ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  BORROWER AND
LENDER WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH
MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO
THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 13(b).

 

(c)                                           BORROWER AND LENDER HEREBY WAIVE
THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS
CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.  BORROWER AND LENDER
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE
EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.

 

14.          ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

 

14.1        Assignments and Participations.

 

(a)                                           Lender may assign and delegate to
one or more assignees (each an “Assignee”) that are Eligible Transferees all, or
any ratable part of all, of the Obligations and the other rights and obligations
of Lender hereunder and under the other Loan Documents, in a minimum amount of
$5,000,000; provided, however, that Borrower may continue to deal

 

71

--------------------------------------------------------------------------------


 

solely and directly with Lender in connection with the interest so assigned to
an Assignee until (i) written notice of such assignment, together with payment
instructions, addresses, and related information with respect to the Assignee,
have been given to Borrower by Lender and the Assignee, and (ii) Lender and its
Assignee have delivered to Borrower an assignment and acceptance.  Anything
contained herein to the contrary notwithstanding, the Assignee need not be an
Eligible Transferee if such assignment is in connection with any merger,
consolidation, sale, transfer, or other disposition of all or any substantial
portion of the business or loan portfolio of the assigning Lender.

 

(b)                                           From and after the date that
Lender provides Borrower with such written notice and executed assignment and
acceptance, (i) the Assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such assignment and acceptance, shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the Lender shall, to the extent that
rights and obligations hereunder and under the other Loan Documents have been
assigned by it pursuant to such assignment and acceptance, relinquish its rights
(except with respect to Section 11.3 hereof) and be released from any future
obligations under this Agreement (and in the case of an assignment and
acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto), and such assignment shall effect
a novation between Borrower and the Assignee; provided, however, that nothing
contained herein shall release any assigning Lender from obligations that
survive the termination of this Agreement, including such assigning Lender’s
obligations under Section 16.9 of this Agreement.

 

(c)                                           Immediately upon Borrower’s
receipt of such fully executed assignment and acceptance agreement, this
Agreement shall be deemed to be amended to the extent, but only to the extent,
necessary to reflect the addition of the Assignee and the resulting adjustment
of the rights and duties of Lender arising therefrom.

 

(d)                                           Lender may at any time sell to one
or more commercial banks, financial institutions, or other Persons not
Affiliates of Lender (a “Participant”) participating interests in Obligations
and the other rights and interests of Lender hereunder and under the other Loan
Documents; provided, however, that (i) Lender shall remain the “Lender” for all
purposes of this Agreement and the other Loan Documents and the Participant
receiving the participating interest in the Obligations and the other rights and
interests of Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and Lender’s obligations under this Agreement shall
remain unchanged, (ii) Lender shall remain solely responsible for the
performance of such obligations, (iii) Borrower and Lender shall continue to
deal solely and directly with each other in connection with Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) Lender shall
not transfer or grant any participating interest under which the Participant has
the right to approve any amendment to, or any consent or waiver with respect to,
this Agreement or any other Loan Document, except to the extent such amendment
to, or consent or waiver with respect to this Agreement or of any other Loan
Document would (A) extend the final maturity date of the

 

72

--------------------------------------------------------------------------------


 

Obligations hereunder in which such Participant is participating, (B) reduce the
interest rate applicable to the Obligations hereunder in which such Participant
is participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through Lender, or (E) change the
amount or due dates of scheduled principal repayments or prepayments or
premiums, and (v) all amounts payable by Borrower hereunder shall be determined
as if Lender had not sold such participation, except that, if amounts
outstanding under this Agreement are due and unpaid, or shall have been declared
or shall have become due and payable upon the occurrence of an Event of Default,
each Participant shall be deemed to have the right of set-off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement.  The rights of any Participant only shall be
derivative through Lender and no Participant shall have any rights under this
Agreement or the other Loan Documents or any direct rights as to Borrower, the
Collections of Borrower or its Subsidiaries, the Collateral, or otherwise in
respect of the Obligations.  No Participant shall have the right to participate
directly in the making of decisions by Lender.

 

(e)                                           In connection with any such
assignment or participation or proposed assignment or participation, Lender may,
subject to the provisions of Section 16.9, disclose all documents and
information which it now or hereafter may have relating to Borrower and its
Subsidiaries and their respective businesses.

 

(f)                                            Any other provision in this
Agreement notwithstanding, Lender may at any time create a security interest in,
or pledge, all or any portion of its rights under and interest in this Agreement
in favor of any Federal Reserve Bank in accordance with Regulation A of the
Federal Reserve Bank or U.S. Treasury Regulation 31 CFR § 203.24, and such
Federal Reserve Bank may enforce such pledge or security interest in any manner
permitted under applicable law.

 

14.2        Successors.  This Agreement shall bind and inure to the benefit of
the respective successors and assigns of each of the parties; provided, however,
that Borrower may not assign this Agreement or any rights or duties hereunder
without Lender’s prior written consent and any prohibited assignment shall be
absolutely void ab initio.  No consent to assignment by Lender shall release
Borrower from its Obligations.  Lender may assign this Agreement and the other
Loan Documents and its rights and duties hereunder and thereunder pursuant to
Section 14.1 hereof and, except as expressly required pursuant to Section 14.1
hereof, no consent or approval by Borrower is required in connection with any
such assignment.

 

15.          AMENDMENTS; WAIVERS.

 

15.1        Amendments and Waivers.  No amendment or waiver of any provision of
this Agreement or any other Loan Document (other than Bank Product Agreements),
and no

 

73

--------------------------------------------------------------------------------


 

consent with respect to any departure by Borrower therefrom, shall be effective
unless the same shall be in writing and signed by Lender and Borrower and then
any such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given.

 

15.2        No Waivers; Cumulative Remedies.  No failure by Lender to exercise
any right, remedy, or option under this Agreement or any other Loan Document, or
delay by Lender in exercising the same, will operate as a waiver thereof.  No
waiver by Lender will be effective unless it is in writing, and then only to the
extent specifically stated.  No waiver by Lender on any occasion shall affect or
diminish Lender’s rights thereafter to require strict performance by Borrower of
any provision of this Agreement.  Lender’s rights under this Agreement and the
other Loan Documents will be cumulative and not exclusive of any other right or
remedy that Lender may have.

 

16.          GENERAL PROVISIONS.

 

16.1        Effectiveness.  This Agreement shall be binding and deemed effective
when executed by Borrower and Lender.

 

16.2        Section Headings.  Headings and numbers have been set forth herein
for convenience only.  Unless the contrary is compelled by the context,
everything contained in each Section applies equally to this entire Agreement.

 

16.3        Interpretation.  Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed against Lender or Borrower, whether under
any rule of construction or otherwise.  On the contrary, this Agreement has been
reviewed by all parties and shall be construed and interpreted according to the
ordinary meaning of the words used so as to accomplish fairly the purposes and
intentions of all parties hereto.

 

16.4        Severability of Provisions.  Each provision of this Agreement shall
be severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 

16.5        Withholding Taxes.  All payments made by Borrower hereunder or under
any note or other Loan Document will be made without setoff, counterclaim, or
other defense.  In addition, all such payments will be made free and clear of,
and without deduction or withholding for, any present or future Taxes, and in
the event any deduction or withholding of Taxes is required, Borrower shall
comply with the penultimate sentence of this Section 16.5, “Taxes” shall mean,
any taxes, levies, imposts, duties, fees, assessments or other charges of
whatever nature now or hereafter imposed by any jurisdiction or by any political
subdivision or taxing authority thereof or therein with respect to such payments
(but excluding, any tax imposed by any jurisdiction or by any political
subdivision or taxing authority thereof or therein measured by or based on the
net income or net profits of Lender) and all interest, penalties or similar
liabilities with respect thereto.  If any Taxes are so levied or imposed,
Borrower agrees to pay the full amount of such Taxes, and such additional
amounts as may be necessary so that every payment of all amounts due under this

 

74

--------------------------------------------------------------------------------


 

Agreement, any note, or Loan Document, including any amount paid pursuant to
this Section 16.5 after withholding or deduction for or on account of any Taxes,
will not be less than the amount provided for herein; provided, however, that
Borrower shall not be required to increase any such amounts if the increase in
such amount payable results from Lender’s own willful misconduct or gross
negligence (as finally determined by a court of competent jurisdiction). 
Borrower will furnish to Lender as promptly as possible after the date the
payment of any Tax is due pursuant to applicable law certified copies of tax
receipts evidencing such payment by Borrower.

 

16.6        Counterparts; Electronic Execution.  This Agreement may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement.  Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. 
Any party delivering an executed counterpart of this Agreement by telefacsimile
or other electronic method of transmission also shall deliver an original
executed counterpart of this Agreement but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability, and binding
effect of this Agreement.  The foregoing shall apply to each other Loan Document
mutatis mutandis.

 

16.7        Revival and Reinstatement of Obligations.  If the incurrence or
payment of the Obligations by Borrower or any Guarantor or the transfer to
Lender of any property should for any reason subsequently be declared to be void
or voidable under any state or federal law relating to creditors’ rights,
including provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (collectively, a “Voidable Transfer”), and if Lender is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that Lender is required or elects to repay or
restore, and as to all reasonable costs, expenses, and attorneys fees of Lender
related thereto, the liability of Borrower or any such Guarantor(s)
automatically shall be revived, reinstated, and restored and shall exist as
though such Voidable Transfer had never been made.

 

16.8        Confidentiality.

 

Lender agrees that material, non-public information regarding Borrower and its
Subsidiaries, their operations, assets, and existing and contemplated business
plans shall be treated by Lender in a confidential manner, and shall not be
disclosed by Lender to Persons who are not parties to this Agreement, except: 
(a) to attorneys for and other advisors, accountants, auditors, and consultants
to Lender, (b) to Subsidiaries and Affiliates of Lender (including the Bank
Product Providers), provided that any such Subsidiary or Affiliate shall have
agreed to receive such information hereunder subject to the terms of this
Section 16.8, (c) as may be required by statute, decision, or judicial or
administrative order, rule, or regulation, (d) as may be agreed to in advance by
Borrower or its Subsidiaries or as

 

75

--------------------------------------------------------------------------------


 

requested or required by any Governmental Authority pursuant to any subpoena or
other legal process, (e) as to any such information that is or becomes generally
available to the public (other than as a result of prohibited disclosure by
Lender), (f) in connection with any assignment, prospective assignment, sale,
prospective sale, participation or prospective participations, or pledge or
prospective pledge of Lender’s interest under this Agreement, provided that any
such assignee, prospective assignee, purchaser, prospective purchaser,
participant, prospective participant, pledgee, or prospective pledgee shall have
agreed in writing to receive such information hereunder subject to the terms of
this Section, and (g) in connection with any litigation or other adversary
proceeding involving parties hereto which such litigation or adversary
proceeding involves claims related to the rights or duties of such parties under
this Agreement or the other Loan Documents.  The provisions of this Section 16.8
shall survive for 2 years after the payment in full of the Obligations.

 

16.9        Integration.  This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

 

[Signature page to follow]

 

76

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

 

 

OVERSTOCK.COM, INC.,
a Delaware corporation, as Borrower

 

 

 

 

 

 

 

 

 

 

By:

/s/ David K. Chidester

 

 

 

Name:

David K. Chidester

 

 

 

Title:

Senior VP – Finance

 

 

 

 

 

 

 

WELLS FARGO RETAIL FINANCE, LLC,
a Delaware limited liability company, as Lender

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Timothy R. Tobin

 

 

 

Name:

Timothy R. Tobin

 

 

 

Title:

Senior Vice President

 

 

Signature Page to Loan and Security Agreement

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

1.

DEFINITIONS AND CONSTRUCTION

1

 

 

 

 

 

1.1

Definitions

1

 

 

 

 

 

1.2

Accounting Terms

22

 

 

 

 

 

1.3

Code

22

 

 

 

 

 

1.4

Construction

22

 

 

 

 

 

1.5

Schedules and Exhibits

23

 

 

 

 

2.

LOAN AND TERMS OF PAYMENT

23

 

 

 

 

 

2.1

Revolver Advances

23

 

 

 

 

 

2.2

Revolver Increase

24

 

 

 

 

 

2.3

Borrowing Procedures and Settlements

25

 

 

 

 

 

2.4

Payments

25

 

 

 

 

 

2.5

Overadvances

27

 

 

 

 

 

2.6

Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations

27

 

 

 

 

 

2.7

Cash Management

28

 

 

 

 

 

2.8

Crediting Payments

30

 

 

 

 

 

2.9

Designated Account

30

 

 

 

 

 

2.10

Maintenance of Loan Account; Statements of Obligations

30

 

 

 

 

 

2.11

Fees

30

 

 

 

 

 

2.12

Letters of Credit

31

 

 

 

 

 

2.13

LIBOR Option

34

 

 

 

 

 

2.14

Capital Requirements

36

 

 

 

 

3.

CONDITIONS; TERM OF AGREEMENT

37

 

 

 

 

 

3.1

Conditions Precedent to the Initial Extension of Credit

37

 

 

 

 

 

3.2

Conditions Subsequent to the Initial Extension of Credit

40

 

 

 

 

 

3.3

Conditions Precedent to all Extensions of Credit

40

 

 

 

 

 

3.4

Term

40

 

 

 

 

 

3.5

Effect of Termination

40

 

 

 

 

 

3.6

Early Termination by Borrower

41

 

i

--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

4.

CREATION OF SECURITY INTEREST

41

 

 

 

 

 

4.1

Grant of Security Interest

41

 

 

 

 

 

4.2

Negotiable Collateral

42

 

 

 

 

 

4.3

Collection of Accounts, General Intangibles, and Negotiable Collateral

42

 

 

 

 

 

4.4

Filing of Financing Statements; Commercial Tort Claims; Delivery of Additional
Documentation Required

42

 

 

 

 

 

4.5

Power of Attorney

44

 

 

 

 

 

4.6

Right to Inspect

44

 

 

 

 

 

4.7

Control Agreements

44

 

 

 

 

5.

REPRESENTATIONS AND WARRANTIES

44

 

 

 

 

 

5.1

No Encumbrances

45

 

 

 

 

 

5.2

Eligible Inventory

45

 

 

 

 

 

5.3

Equipment

45

 

 

 

 

 

5.4

Location of Inventory and Equipment

45

 

 

 

 

 

5.5

Inventory Records

45

 

 

 

 

 

5.6

State of Incorporation; Location of Chief Executive Office; FEIN; Organizational
Identification Number; Commercial Tort Claims

45

 

 

 

 

 

5.7

Due Organization and Qualification; Subsidiaries

46

 

 

 

 

 

5.8

Due Authorization; No Conflict

46

 

 

 

 

 

5.9

Litigation

48

 

 

 

 

 

5.10

No Material Adverse Change

48

 

 

 

 

 

5.11

Fraudulent Transfer

48

 

 

 

 

 

5.12

Employee Benefits

48

 

 

 

 

 

5.13

Environmental Condition

49

 

 

 

 

 

5.14

Brokerage Fees

49

 

 

 

 

 

5.15

Intellectual Property

49

 

 

 

 

 

5.16

Leases

50

 

 

 

 

 

5.17

Deposit Accounts and Securities Accounts

50

 

 

 

 

 

5.18

Complete Disclosure

50

 

 

 

 

 

5.19

Indebtedness

51

 

ii

--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

 

5.20

[Intentionally Omitted]

51

 

 

 

 

 

5.21

Taxes and Payments

51

 

 

 

 

6.

AFFIRMATIVE COVENANTS

51

 

 

 

 

 

6.1

Accounting System

51

 

 

 

 

 

6.2

Collateral Reporting

51

 

 

 

 

 

6.3

Financial Statements, Reports, Certificates

52

 

 

 

 

 

6.4

Guarantor Reports

54

 

 

 

 

 

6.5

[Intentionally Omitted]

55

 

 

 

 

 

6.6

Maintenance of Properties

55

 

 

 

 

 

6.7

Taxes

55

 

 

 

 

 

6.8

Insurance

55

 

 

 

 

 

6.9

Location of Inventory and Equipment

56

 

 

 

 

 

6.10

Compliance with Laws

56

 

 

 

 

 

6.11

Leases

56

 

 

 

 

 

6.12

Existence

56

 

 

 

 

 

6.13

Environmental

56

 

 

 

 

 

6.14

Disclosure Updates

57

 

 

 

 

 

6.15

Formation or Acquisition of Subsidiaries

57

 

 

 

 

 

6.16

Intellectual Property

58

 

 

 

 

7.

NEGATIVE COVENANTS

59

 

 

 

 

 

7.1

Indebtedness

59

 

 

 

 

 

7.2

Liens

60

 

 

 

 

 

7.3

Restrictions on Fundamental Changes

61

 

 

 

 

 

7.4

Disposal of Assets

61

 

 

 

 

 

7.5

Change Name

61

 

 

 

 

 

7.6

Nature of Business

61

 

 

 

 

 

7.7

Prepayments and Amendments

61

 

 

 

 

 

7.8

[Intentionally Omitted]

62

 

 

 

 

 

7.9

Consignments

62

 

iii

--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

 

7.10

Distributions

62

 

 

 

 

 

7.11

Accounting Methods

62

 

 

 

 

 

7.12

Investments

62

 

 

 

 

 

7.13

Transactions with Affiliates

63

 

 

 

 

 

7.14

Suspension

63

 

 

 

 

 

7.15

[Intentionally Omitted]

63

 

 

 

 

 

7.16

Use of Proceeds

63

 

 

 

 

 

7.17

Inventory and Equipment with Bailees

63

 

 

 

 

 

7.18

[Intentionally Omitted]

63

 

 

 

 

8.

EVENTS OF DEFAULT

63

 

 

 

 

9.

LENDER’S RIGHTS AND REMEDIES

65

 

 

 

 

 

9.1

Rights and Remedies

65

 

 

 

 

 

9.2

Remedies Cumulative

68

 

 

 

 

10.

TAXES AND EXPENSES

68

 

 

 

 

11.

WAIVERS; INDEMNIFICATION

68

 

 

 

 

 

11.1

Demand; Protest

68

 

 

 

 

 

11.2

Lender’s Liability for Borrower Collateral

68

 

 

 

 

 

11.3

Indemnification

68

 

 

 

 

12.

NOTICES

69

 

 

 

 

13.

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER

70

 

 

 

 

14.

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS

71

 

 

 

 

 

14.1

Assignments and Participations

71

 

 

 

 

 

14.2

Successors

73

 

 

 

 

15.

AMENDMENTS; WAIVERS

73

 

 

 

 

 

15.1

Amendments and Waivers

73

 

 

 

 

 

15.2

No Waivers; Cumulative Remedies

74

 

 

 

 

16.

GENERAL PROVISIONS

74

 

 

 

 

 

16.1

Effectiveness

74

 

 

 

 

 

16.2

Section Headings

74

 

iv

--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

 

16.3

Interpretation

74

 

 

 

 

 

16.4

Severability of Provisions

74

 

 

 

 

 

16.5

Withholding Taxes

74

 

 

 

 

 

16.6

Counterparts; Electronic Execution

75

 

 

 

 

 

16.7

Revival and Reinstatement of Obligations

75

 

 

 

 

 

16.8

Confidentiality

75

 

 

 

 

 

16.9

Integration

76

 

v

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES

 

 

 

 

Page

 

 

 

Exhibit C-1

Form of Compliance Certificate

 

Exhibit L-1

Form of LIBOR Notice

 

Schedule D-1

Designated Account

 

Schedule E-1

Eligible Inventory Locations

 

Schedule L-1

Lender’s Account

 

Schedule P-1

Permitted Investments

 

Schedule P-1A

Permitted Liens

 

Schedule R-1

Real Property Collateral

 

Schedule 2.7(a)

Cash Management Banks

 

Schedule 5.4

Locations of Inventory and Equipment

 

Schedule 5.6(a)

States of Organization

 

Schedule 5.6(b)

Chief Executive Offices

 

Schedule 5.6(c)

FEIN and Organizational Identification Numbers

 

Schedule 5.6(d)

Commercial Tort Claims

 

Schedule 5.7(b)

Capitalization of Borrower

 

Schedule 5.7(c)

Capitalization of Borrower’s Subsidiaries

 

Schedule 5.9

Litigation

 

Schedule 5.13

Environmental Matters

 

Schedule 5.15(a)

Intellectual Property

 

Schedule 5.15(b)

Source Code Licenses

 

Schedule 5.15(c)

Interests in Intellectual Property Rights

 

Schedule 5.17

Deposit Accounts and Securities Accounts

 

Schedule 5.19

Permitted Indebtedness

 

Schedule 5.21

Taxes and Payments

 

Schedule 7.1

Indebtedness

 

 

--------------------------------------------------------------------------------